Exhibit 10.3

 

EMPLOYEE MATTERS AGREEMENT

 

by and between

 

SPX CORPORATION

 

and

 

SPX FLOW, INC.

 

Dated as of September 26, 2015

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

Article I

 

 

 

DEFINITIONS AND INTERPRETATION

1

Section 1.01

Certain Defined Terms

1

Section 1.02

Interpretation and Rules of Construction

6

 

 

Article II

 

 

 

GENERAL PRINCIPLES FOR ALLOCATION OF LIABILITIES

7

Section 2.01

General Principles

7

Section 2.02

Service Credit

9

Section 2.03

Benefit Plans

9

Section 2.04

Individual Agreements; Expatriate Obligations

10

 

 

Article III

 

 

 

EMPLOYEES

11

Section 3.01

Active Employees

11

Section 3.02

Former Employees

12

Section 3.03

Employment Law Obligations

13

Section 3.04

Employee Records

13

Section 3.05

No-Hire and Non-Solicitation

14

 

 

Article IV

 

 

 

EQUITY AWARDS

15

Section 4.01

General Principles

15

Section 4.02

Establishment of Equity Incentive Plans

15

Section 4.03

Treatment of Outstanding Equity Incentive Awards

16

Section 4.04

Section 16(b) of the Exchange Act

20

Section 4.05

Liabilities for Settlement of Awards

20

Section 4.06

Form S-8

20

Section 4.07

Tax Reporting and Withholding for Equity-Based Awards

20

Section 4.08

Cooperation

20

Section 4.09

SPX Equity Awards in Certain Non-U.S. Jurisdictions

21

 

 

Article V

 

 

 

CERTAIN U.S. WELFARE BENEFIT MATTERS

21

Section 5.01

Establishment of Welfare Plans

21

Section 5.02

Accrued Paid Time Off

25

Section 5.03

Flexible Spending Accounts

25

 

i

--------------------------------------------------------------------------------


 

Section 5.04

COBRA and HIPAA

26

Section 5.05

Third Party Vendors

26

Section 5.06

Severance

26

 

 

Article VI

 

 

 

DEFINED CONTRIBUTION, DEFINED BENEFIT, NON-QUALIFIED DEFERRED COMPENSATION
PLANS, AND OTHER PLANS IN THE UNITED STATES

27

Section 6.01

Qualified Defined Contribution Plans

27

Section 6.02

Qualified Defined Benefit Plan

30

Section 6.03

Supplemental Retirement Savings Plan

30

Section 6.04

Supplemental Individual Account Retirement Plan

31

Section 6.05

Supplemental Retirement Plan for Top Management

32

Section 6.06

No Distributions on Separation

32

Section 6.07

IAM Fund

33

 

 

Article VII

 

 

 

NON-U.S. EMPLOYEES

33

Section 7.01

General Principles

33

Section 7.02

UK Pension Plans

33

Section 7.03

Canadian Pension Plans

34

Section 7.04

Certain Canadian Employees

34

 

 

Article VIII

 

 

 

ANNUAL INCENTIVE PLANS

34

Section 8.01

Annual Incentive Plans

34

 

 

Article IX

 

 

 

COMPENSATION MATTERS AND GENERAL BENEFIT AND EMPLOYEE MATTERS

35

Section 9.01

Restrictive Covenants in Employment and Other Agreements

35

Section 9.02

Termination of Participation

36

Section 9.03

Leaves of Absence

36

Section 9.04

Workers’ Compensation for Flowco Employees

36

Section 9.05

Unemployment Compensation

36

Section 9.06

Preservation of Rights to Amend

36

Section 9.07

Confidentiality

37

Section 9.08

Administrative Complaints/Litigation

37

Section 9.09

Reimbursement and Indemnification

37

Section 9.10

Fiduciary Matters

37

Section 9.11

Subsequent Transfers of Employment

37

Section 9.12

Section 409A

38

 

ii

--------------------------------------------------------------------------------


 

Article X

 

 

 

MISCELLANEOUS

38

Section 10.01

Limitation of Liability

38

Section 10.02

Notices

38

Section 10.03

Public Announcements

39

Section 10.04

Severability

39

Section 10.05

Entire Agreement

39

Section 10.06

Amendments; No Waivers

39

Section 10.07

Assignment

40

Section 10.08

Parties in Interest

40

Section 10.09

Currency

40

Section 10.10

Tax Matters

40

Section 10.11

Governing Law

40

Section 10.12

Consent to Jurisdiction

40

Section 10.13

Dispute Resolution

41

Section 10.14

Specific Performance

41

Section 10.15

No Circumvention

41

Section 10.16

Settlor Prerogatives Regarding Plan Dispositions

41

Section 10.17

Effect if Distribution Does Not Occur

42

Section 10.18

No Third Party Beneficiaries

42

Section 10.19

Waiver of Jury Trial

42

Section 10.20

Survival of Covenants

42

Section 10.21

Counterparts

42

Section 10.22

Authorization

42

 

SCHEDULES

 

 

 

 

Schedule 1.01

Individual Agreements

 

Schedule 5.01(f)

SPX Retiree Medical for Certain Flowco Employees

 

Schedule 7.04

Certain Canadian Employees

 

Schedule 9.12

Section 409A

 

 

iii

--------------------------------------------------------------------------------


 

EMPLOYEE MATTERS AGREEMENT

 

THIS EMPLOYEE MATTERS AGREEMENT (this “Agreement”), is entered into as of
September 26, 2015 by and between SPX Corporation, a Delaware corporation (“SPX”
or “Infrastructurco”), and SPX FLOW, Inc., a Delaware corporation (“Flowco”)
(each a “Party” and together, the “Parties”).

 

WHEREAS, SPX and Flowco have entered into a Separation and Distribution
Agreement as of September 22, 2015, as may be amended from time to time (the
“Separation Agreement”), pursuant to which SPX shall separate into two separate
publicly traded companies: (i) Flowco, which will continue to conduct, directly
and through its Subsidiaries, the Flowco Business, and (ii) Infrastructurco,
which will continue to conduct, directly and through its Subsidiaries, the
Infrastructurco Business; and distribute to the holders of issued and
outstanding SPX Shares on a pro rata basis (in each case without consideration
being paid by such shareholders), through a spin off, all of the outstanding
Flowco Shares; and

 

WHEREAS, the Separation Agreement contemplates the execution and delivery of
certain other agreements, including this Agreement, in order to facilitate and
provide for the separation of Flowco and Infrastructurco.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein and in the Separation Agreement, and intending to be
legally bound hereby, SPX and Flowco hereby agree as follows:

 

Article I

 

DEFINITIONS AND INTERPRETATION

 

Section 1.01                             Certain Defined Terms.

 

Unless otherwise defined herein, each capitalized term shall have the meaning
specified for such term in the Separation Agreement.  As used in this Agreement:

 

“Benefit Plan” means any plan, program, policy, agreement, arrangement or
understanding that is an employment, consulting, deferred compensation,
executive compensation, incentive bonus or other bonus, employee pension, profit
sharing, savings, retirement, supplemental retirement, stock option, stock
purchase, stock appreciation right, restricted stock, restricted stock unit,
deferred stock unit, other equity based compensation, severance pay, retention,
change in control, salary continuation, life, death benefit, health,
hospitalization, workers’ compensation, sick leave, vacation pay, disability or
accident insurance or other employee benefit plan, program, agreement or
arrangement, including any “employee benefit plan” (as defined in
Section 3(3) of ERISA) (whether or not subject to ERISA) sponsored or maintained
by such entity or to which such entity is a party.

 

“COBRA” means the U.S. Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended, and the regulations promulgated thereunder.

 

--------------------------------------------------------------------------------


 

“Employee Records” means all records pertaining to employment, including
benefits, eligibility, training history, performance reviews, disciplinary
actions, job experience and history and compensation history.

 

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder.

 

“Flowco Awards” means Flowco Options, Flowco RSAs and Flowco RSUs and any other
awards to be granted under the Flowco Equity Plan pursuant to Article IV.

 

“Flowco Benefit Plan” means any Benefit Plan sponsored or maintained by one or
more members of the Flowco Group following the Effective Time.

 

“Flowco Board” means the board of directors of Flowco.

 

“Flowco Business Employee” means an individual employed by SPX or any of its
Subsidiaries, and whose employment duties primarily related to the Flowco
Business, immediately prior to the Effective Time.

 

“Flowco Common Stock Fund” means the unitized stock fund investment option
offered or to be offered under the SPX Savings Plan or Flowco Savings Plan, as
applicable, with a value based on the value of Flowco Shares and the cash
liquidity component held thereunder.

 

“Flowco Employee” means each (i) Flowco Business Employee and (ii) individual
employed by SPX, who (in either case) shall be employed by Flowco or a member of
the Flowco Group immediately prior to the Effective Time.

 

“Flowco Non-Employee Director” means any individual who shall be a non-employee
member of the Flowco Board immediately after the Distribution Date.

 

“Flowco Options” means any stock options granted pursuant to the Flowco Equity
Plan in accordance with Section 4.03(c)(ii).

 

“Flowco Price Ratio” means the quotient obtained by dividing the Flowco Stock
Value by the SPX Stock Value.

 

“Flowco RSA” means restricted stock awards granted pursuant to the Flowco Equity
Plan in accordance with Section 4.03(b)(ii).

 

“Flowco RSU” means any RSUs granted pursuant to the Flowco Equity Plan in
accordance with Section 4.03(a)(ii).

 

“Flowco Share” or “Flowco Common Stock” means, prior to and including the
Distribution Date, the common stock of Flowco, traded on a when-issued basis
and, following the Distribution Date, the common stock of Flowco.

 

“Flowco Share Ratio” means the quotient obtained by dividing the SPX Stock Value
by the Flowco Stock Value.

 

2

--------------------------------------------------------------------------------


 

“Flowco Stock Value” means the simple average of the volume weighted average per
share price of Flowco Common Stock on the New York Stock Exchange during regular
trading hours for, (1) if the Distribution Date is on a Trading Day, the three
Trading Days ending on the Distribution Date or, if the Distribution Date is not
on a Trading Day, the three Trading Days ending on the last Trading Day prior to
the Distribution Date, plus (2) the three Trading Days following the
Distribution Date.

 

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as amended, and the regulations promulgated thereunder.

 

“Individual Agreement” means each individual agreement set forth on Schedule
1.01.

 

“Infrastructurco Awards” means Adjusted Infrastructurco Options, Adjusted
Infrastructurco RSAs and Adjusted Infrastructurco RSUs, collectively provided
through the SPX Equity Plan in accordance with Article IV.

 

“Infrastructurco Board” means the board of directors of Infrastructurco.

 

“Infrastructurco Business Employee” means an individual employed by SPX or any
of its Subsidiaries whose employment duties primarily related to the
Infrastructurco Business immediately prior to the Effective Time.

 

“Infrastructurco Employee” means each (i) Infrastructurco Business Employee and
(ii) individual employed by SPX, who (in either case) shall be employed by
Infrastructurco or a member of the Infrastructurco Group immediately prior to
the Effective Time.

 

“Infrastructurco Non-Employee Director” means any individual who shall be a
non-employee member of the Infrastructurco Board immediately after the
Distribution Date.

 

“Infrastructurco Price Ratio” means the quotient obtained by dividing the
Infrastructurco Stock Value by the SPX Stock Value.

 

“Infrastructurco Share Ratio” means the quotient obtained by dividing the SPX
Stock Value by the Infrastructurco Stock Value.

 

“Infrastructurco Stock Value” means the simple average of the volume weighted
average per share price of, in each case on the New York Stock Exchange during
regular trading hours, of (1) the common stock of SPX trading “ex-distribution”
for, if the Distribution Date is on a Trading Day, the three Trading Days ending
on the Distribution Date or, if the Distribution Date is not on a Trading Day,
the three Trading Days ending on the last Trading Day prior to the Distribution
Date, plus (2) SPX Common Stock for the three Trading Days following the
Distribution Date.

 

“Nonqualified Retirement Plans” means the SPX Supplemental Retirement Savings
Plan, the Flowco Supplemental Retirement Savings Plan, the SPX SIARP, the SPX
TMP and the Flowco TMP.

 

3

--------------------------------------------------------------------------------


 

“RSU” means a right to receive a share of SPX Common Stock or Flowco Common
Stock, as applicable, in the future (subject to applicable restrictions and risk
of forfeiture).

 

“SPX Annual Incentive Plan” means any annual incentive bonus or commission
program maintained by SPX, including, without limitation, the SPX Corporation
Executive Annual Bonus Plan.

 

“SPX Benefit Plan” means any Benefit Plan sponsored or maintained by SPX or any
of its Subsidiaries as of immediately prior to the Effective Time.

 

“SPX Common Stock Fund” means the unitized stock fund investment option offered
or to be offered under the SPX Savings Plan or Flowco Savings Plan, as
applicable, with a value based on the value of SPX Shares and the cash liquidity
component held thereunder.

 

“SPX Equity Awards” means any equity awards granted pursuant to the SPX Equity
Plan.

 

“SPX Equity Plan” means the SPX Corporation 2002 Stock Compensation Plan, as
amended.

 

“SPX Internal Performance-Based RSA” means an SPX RSA that vests solely or
partially based on the achievement of specified performance goals, which
performance goals are based on internal performance metrics such as meeting
certain performance returns on operating margin or bonus free cash flow.

 

“SPX Non-Employee Director” means any non-employee director of SPX immediately
prior to the Effective Time.

 

“SPX Options” means any stock options granted pursuant to the SPX Equity Plan.

 

“SPX RSA” means restricted stock awards granted pursuant to the SPX Equity Plan.

 

“SPX RSU” means any RSUs granted pursuant to the SPX Equity Plan.

 

“SPX Savings Plan” means the SPX Corporation Retirement Savings and Stock
Ownership Plan, as amended.

 

“SPX Share” means a share of SPX Common Stock.

 

“SPX SIARP” means the SPX Corporation Supplemental Individual Account Retirement
Plan, as amended.

 

“SPX Stock Value” means the simple average of the volume weighted average per
share price of SPX Common Stock, trading regular way with due bills on the New
York Stock Exchange during regular trading hours for, if the Distribution Date
is on a Trading Day, the three Trading Days ending on the Distribution Date or,
if the Distribution Date is not on a

 

4

--------------------------------------------------------------------------------


 

Trading Day, the three Trading Days ending on the last Trading Day prior to the
Distribution Date.

 

“SPX Supplemental Retirement Savings Plan” means the SPX Corporation
Supplemental Retirement Savings Plan, as amended.

 

“SPX Time-Based RSU” means an SPX RSU that vests solely based on the passage of
time (subject to continued employment or service by holder).

 

“SPX TMP” means the SPX Corporation Supplemental Retirement Plan for Top
Management, as amended.

 

“SPX Welfare Plan” means any Welfare Plan sponsored or maintained by one or more
members of the Infrastructurco Group as of immediately prior to the Distribution
Date.

 

“Trading Day” means any day on which the New York Stock Exchange is open for the
buying and selling of securities.

 

“Welfare Plan” means, where applicable, a “welfare plan” (as defined in
Section 3(1) of ERISA) or a “cafeteria plan” under Section 125 of the Code, and
any benefits offered thereunder, and any other plan offering health benefits
(including medical, prescription drug, dental, vision, and mental health and
substance abuse), disability benefits, or life, accidental death and disability,
and business travel insurance, pre tax premium conversion benefits, dependent
care assistance programs, employee assistance programs, paid time off programs,
contribution funding toward a health savings account, flexible spending
accounts, tuition reimbursement or educational assistance programs, adoption
assistance programs, or cashable credits.

 

“WARN” means the U.S. Worker Adjustment and Retraining Notification Act, as
amended, and the regulations promulgated thereunder, and any applicable foreign,
state, provincial or local Law equivalent.

 

The following terms have the meanings set forth in the Sections set forth below:

 

Definition

 

Location

“Adjusted Infrastructurco Option”

 

4.03(c)(i)

“Adjusted Infrastructurco RSA”

 

4.03(b)(i)

“Adjusted Infrastructurco RSU”

 

4.03(a)(i)

“Agreement”

 

Preamble

“Canadian Pension Plans”

 

7.03

“Canadian Transferees”

 

7.04

“Clyde”

 

6.07

“FICA”

 

3.01(e)

“Flowco”

 

Preamble

“Flowco Annual Bonus Plan”

 

8.01(a)

“Flowco Compensation Committee”

 

4.03(d)(i)

“Flowco Disabled Employees”

 

5.01(d)(i)

 

5

--------------------------------------------------------------------------------


 

“Flowco Equity Plan”

 

4.02

“Flowco FSA”

 

5.03(a)

“Flowco Key Life Participant”

 

5.01(g)

“Flowco Key Life Plan”

 

5.01(g)

“Flowco Savings Plan Beneficiaries”

 

6.01(b)

“Flowco Savings Plan”

 

6.01(a)

“Flowco Spin Option”

 

4.03(c)(ii)

“Flowco Spin RSA”

 

4.03(b)(ii)

“Flowco Spin RSU”

 

4.03(a)(ii)

“Flowco SRSP Participant”

 

6.03(a)

“Flowco SRSP Rabbi Trust”

 

6.03(c)

“Flowco Supplemental Retirement Savings Plan”

 

6.03(a)

“Flowco TMP”

 

6.05(a)

“Flowco TMP Participant”

 

6.05(a)

“Flowco TMP Rabbi Trust”

 

6.05(c)

“Flowco Welfare Plans”

 

5.01(a)

“Former Employees”

 

3.02(d)

“Former Flowco Employees”

 

3.02(c)

“Former Infrastructurco Employees”

 

3.02(b)

“FSA Participation Period”

 

5.03(b)

“FUTA”

 

3.01(e)

“IAM Fund”

 

6.07

“Infrastructurco”

 

Preamble

“IRS”

 

6.01(g)

“Party” and “Parties”

 

Preamble

“Providing Party”

 

2.02(b)

“Requesting Party”

 

2.02(b)

“Separation Agreement”

 

Recitals

“SPX Compensation Committee”

 

4.01(c)

“SPX Savings Plan Beneficiaries”

 

6.01(f)(i)

“SPX DB Plans”

 

6.02(c)

“SPX Key Life Plan”

 

5.01(g)

“SPX LTD Plan”

 

5.01(d)(i)

“SPX STD Plan”

 

5.01(d)(i)

“SPX Savings Plan Flowco Assets”

 

6.01(c)

“SPX”

 

Preamble

 

Section 1.02                             Interpretation and Rules of
Construction.

 

References in this Agreement to any gender include references to all genders,
and references to the singular include references to the plural and vice versa. 
Any action to be taken by the Board of Directors of a Party may be taken by a
committee of the Board of Directors of such Party if properly delegated by the
Board of Directors of a Party to such committee.  Unless the context otherwise
requires:

 

(i)                                     the words “include,” “includes” and
“including” when used in this Agreement shall be deemed to be followed by the
phrase “without limitation;”

 

6

--------------------------------------------------------------------------------


 

(ii)                                  references in this Agreement to Articles,
Sections and Schedules shall be deemed references to Articles and Sections of,
and Schedules to, this Agreement;

 

(iii)                               the words “hereof,” “hereby” and “herein”
and words of similar meaning when used in this Agreement refer to this Agreement
in its entirety and not to any particular Article, Section or provision of this
Agreement;

 

(iv)                              references in this Agreement to any time shall
be to Eastern time unless otherwise expressly provided herein;

 

(v)                                 the Exhibits referred to herein shall be
construed with, and as an integral part of, this Agreement to the same extent as
if they were set forth verbatim herein;

 

(vi)                              any agreement by a Party to take, or refrain
from taking, any action hereunder shall be deemed to constitute an agreement by
such Party to cause each member of such Party’s Group to take, or refrain from
taking, such action (and if legally required or necessary, each Party will agree
on similar agreements with members of its Party Group to ensure that all members
are obliged in the same way to effectuate the foregoing); and

 

(vii)                           if there is any conflict between the provisions
of the Separation Agreement and this Agreement, the provisions of this Agreement
shall control with respect to the subject matter hereof; if there is any
conflict between the provisions of the body of this Agreement and the Schedules
hereto, the provisions of the body of this Agreement shall control unless
explicitly stated otherwise in such Schedule.

 

Article II

 

GENERAL PRINCIPLES FOR ALLOCATION OF LIABILITIES

 

Section 2.01                             General Principles.

 

(a)                                 Acceptance and Assumption of Flowco
Liabilities.  From and after the Effective Time, Flowco shall accept, assume
(or, as applicable, retain) and faithfully perform, discharge and fulfill all of
the following Liabilities of SPX, Flowco or any of their respective Affiliates
in accordance with their respective terms (each of which shall be considered a
Flowco Liability), regardless of (i) when or where such Liabilities arose or
arise, (ii) where or against whom such Liabilities are asserted or determined,
(iii) whether arising from or alleged to arise from negligence, gross
negligence, recklessness, violation of law, willful misconduct, bad faith, fraud
or misrepresentation by any member of the Infrastructurco Group or the Flowco
Group, as the case may be, or any of their past or present respective directors,
officers, employees, or agents, (iv) which entity is named in any action
associated with any Liability, and (v) whether the facts on which they are based
occurred prior to, on or after the date hereof:

 

(i)                                     any and all wages, salaries, incentive
compensation, equity compensation, commissions, bonuses and any other employee
compensation or benefits (including,

 

7

--------------------------------------------------------------------------------


 

without limitation, any benefits under education assistance, tuition
reimbursement, relocation, or adoption assistance programs), each as may be
modified by this Agreement, payable to or on behalf of any Flowco Employees
without regard to when such wages, salaries, incentive compensation, equity
compensation, commissions, bonuses or other employee compensation or benefits
are or may have been awarded or earned;

 

(ii)                                  any and all Liabilities whatsoever with
respect to claims made by or with respect to any Flowco Employees in connection
with any Benefit Plan not retained or assumed by any member of the
Infrastructurco Group pursuant to this Agreement, the Separation Agreement or
any Ancillary Agreement; and

 

(iii)                               any and all Liabilities expressly assumed or
retained by any member of the Flowco Group pursuant to this Agreement.

 

(b)                                 Acceptance and Assumption of Infrastructurco
Liabilities.  From and after the Effective Time, Infrastructurco shall accept,
assume (or, as applicable, retain) and faithfully perform, discharge and fulfill
all of the following Liabilities of SPX, Flowco or any of their respective
Affiliates in accordance with their respective terms (each of which shall be
considered an Infrastructurco Liability), regardless of (i) when or where such
Liabilities arose or arise, (ii) where or against whom such Liabilities are
asserted or determined, (iii) whether arising from or alleged to arise from
negligence, gross negligence, recklessness, violation of law, willful
misconduct, bad faith, fraud or misrepresentation by any member of the
Infrastructurco Group or the Flowco Group, as the case may be, or any of their
past or present respective directors, officers, employees, or agents, (iv) which
entity is named in any action associated with any Liability, and (v) whether the
facts on which they are based occurred prior to, on or after the date hereof:

 

(i)                                     any and all wages, salaries, incentive
compensation, equity compensation, commissions, bonuses and any other employee
compensation or benefits (including, without limitation, any benefits under
education assistance, tuition reimbursement, relocation, or adoption assistance
programs), each as may be modified by this Agreement, payable to or on behalf of
any Infrastructurco Employees and Former Employees, without regard to when such
wages, salaries, incentive compensation, equity compensation, commissions,
bonuses or other employee compensation or benefits are or may have been awarded
or earned;

 

(ii)                                  any and all Liabilities whatsoever with
respect to claims made by or with respect to any Infrastructurco Employees or
Former Employees in connection with any Benefit Plan not retained or assumed by
any member of the Flowco Group pursuant to this Agreement, the Separation
Agreement or any Ancillary Agreement; and

 

(iii)                               any and all Liabilities expressly assumed or
retained by any member of the Infrastructurco Group pursuant to this Agreement.

 

(c)                                  Unaddressed Liabilities.  To the extent
that the Parties agree this Agreement does not address particular Liabilities
under any Benefit Plan and the Parties later determine that they

 

8

--------------------------------------------------------------------------------


 

should be allocated in connection with the Distribution, the Parties shall agree
in good faith on the allocation, taking into account the handling of comparable
Liabilities under this Agreement.

 

Section 2.02                             Service Credit.

 

(a)                                 Service for Eligibility, Vesting and Benefit
Purposes.  Except as otherwise determined by Flowco in its discretion, Flowco
shall cause each member of the Flowco Group to, and shall cause the Flowco
Benefit Plans to, recognize each Flowco Employee’s full service with SPX or any
of its Subsidiaries or their respective predecessor entities at or before the
Effective Time, to the same extent that such service was credited by SPX and its
Subsidiaries for similar purposes prior to the Effective Time as if such full
service had been performed for a member of the Flowco Group, for purposes of
eligibility, vesting and determination of level of benefits under any such
Flowco Benefit Plan (except for purposes of benefit accrual under a defined
benefit pension plan).

 

(b)                                 Evidence of Prior Service.  Notwithstanding
anything in this Agreement to the contrary, but subject to applicable Law, upon
reasonable request by either Party (the “Requesting Party”), the other Party
(the “Providing Party”) will provide to the Requesting Party copies of any
records available to the Providing Party to document the service, plan
participation and membership of former employees of the Providing Party who are
then employees of the Requesting Party, and will cooperate with the Requesting
Party to resolve any discrepancies or obtain any missing data for purposes of
determining benefit eligibility, participation, vesting and calculation of
benefits with respect to any such employee.

 

Section 2.03                             Benefit Plans.

 

(a)                                 Establishment of Plans.  As of or after the
Effective Time, and subject to the other provisions of this Agreement, Flowco,
except as otherwise determined by Flowco in its sole discretion, shall, or shall
cause the other applicable members of the Flowco Group to, adopt or maintain
Benefit Plans (and related trusts, if applicable), with terms that are
substantially comparable (or such other standard as is determined by Flowco in
its sole discretion) to those of the corresponding SPX Benefit Plans; provided,
however, that Flowco may limit participation in any such Flowco Benefit Plan to
Flowco Employees who participated in the corresponding SPX Benefit Plan
immediately prior to the Effective Time.

 

(b)                                 Information and Operation.  Infrastructurco
shall, and shall cause the applicable members of the Infrastructurco Group to,
provide Flowco with information describing each SPX Benefit Plan election made
by a Flowco Employee that may have application to a Flowco Benefit Plan from and
after the Effective Time, and Flowco shall use its commercially reasonable
efforts to administer the Flowco Benefit Plans using those elections (except as
otherwise determined by Flowco in its sole discretion).  Each Party shall,
subject to applicable Law, upon reasonable request, provide the other Party and
the other Party’s respective Affiliates, agents, and vendors all information
(including, without limitation, the elections described in the preceding
sentence) reasonably necessary to the other Party’s operation or administration
of its Benefit Plans.

 

9

--------------------------------------------------------------------------------


 

(c)                                  No Duplication or Acceleration of
Benefits.  Notwithstanding anything to the contrary in this Agreement, the
Separation Agreement or any Ancillary Agreement, no participant in any Flowco
Benefit Plan shall receive service credit or benefits to the extent that receipt
of such service credit or benefits would result in duplication of benefits
provided to such participant by the corresponding SPX Benefit Plan or any other
plan, program or arrangement sponsored or maintained by Infrastructurco or any
other member of the Infrastructurco Group. Furthermore, unless expressly
provided for in this Agreement, the Separation Agreement or in any Ancillary
Agreement or required by applicable Law, no provision in this Agreement shall be
construed to create any right to accelerate vesting or entitlements under any
Benefit Plans sponsored or maintained by SPX, a member of the Infrastructurco
Group, Flowco or member of the Flowco Group on the part of any Flowco
Employee, Infrastructurco Employee or Former Employee.

 

(d)                                 No Expansion of Participation.  Unless
otherwise expressly provided in this Agreement, as otherwise determined or
agreed to by Infrastructurco and Flowco, as required by applicable Law, or as
explicitly set forth in a Flowco Benefit Plan, a Flowco Employee shall be
entitled to participate in the Flowco Benefit Plans at the Effective Time only
to the extent that such Flowco Employee was entitled to participate in the
corresponding SPX Benefit Plan as in effect immediately prior to the Effective
Time (to the extent that such Flowco Employee does not participate in the
respective Flowco Benefit Plan immediately prior to the Effective Time), it
being understood that this Agreement does not expand (i) the number of Flowco
Employees entitled to participate in any Flowco Benefit Plan or (ii) the
participation rights of Flowco Employees in any Flowco Benefit Plans beyond the
rights of such Flowco Employees under the corresponding SPX Benefit Plans, in
each case, after the Effective Time.

 

(e)                                  Transition Services.  The Parties
acknowledge that the Infrastructurco Group or the Flowco Group may provide
administrative services for certain of the other Party’s Benefit Plans for a
transitional period under the terms of the Transition Services Agreement.  The
Parties agree to enter into a business associate agreement in connection with
such Transition Services Agreement (if required by HIPAA or other applicable
health information privacy Laws).

 

(f)                                   Beneficiaries.  References to
Infrastructurco Employees, Flowco Employees, Former Employees, SPX Non-Employee
Director, Flowco Non-Employee Directors and Infrastructurco Non-Employee
Directors shall be deemed to refer to their beneficiaries, dependents, survivors
and alternate payees, as applicable.

 

Section 2.04                             Individual Agreements; Expatriate
Obligations.

 

(a)                                 Assignment to Flowco.  SPX hereby assigns,
and shall cause each other applicable member of the Infrastructurco Group to
assign, to Flowco or another member of the Flowco Group, as designated by
Flowco, all Individual Agreements, with such assignment to be effective as of
the Effective Time; provided, however, that to the extent that assignment of any
such Individual Agreement is not permitted by the terms of such agreement or by
applicable Law, effective as of the Effective Time, each member of the Flowco
Group shall be considered to be a successor to SPX and/or the applicable
member(s) of the Infrastructurco Group for purposes of, and a third-party
beneficiary with respect to, such Individual Agreement, such that the applicable
members of the Flowco Group shall enjoy all of the rights and benefits under
such agreement

 

10

--------------------------------------------------------------------------------


 

(including rights and benefits as a third-party beneficiary), with respect to
the business operations of the Flowco Group.  For avoidance of doubt, to the
extent that an Individual Agreement is assigned to Flowco or another member of
the Flowco Group, and such Individual Agreement contains provisions addressing
equity awards, the assignment shall provide that such provisions shall apply to
equity awards of Flowco and Infrastructurco.

 

(b)                                 Assumption by Flowco.  From and after the
Effective Time, Flowco shall accept, assume and faithfully perform, discharge
and fulfill the agreements referenced in Section 2.04(a) hereof.

 

(c)                                  Expatriate Obligations.  From and after the
Effective Time, Flowco shall accept, assume and faithfully perform, discharge
and fulfill the agreements to which any Flowco Employee is a party (to the
extent that a member of the Flowco Group is not already contractually obligated)
that provides for expatriate (including any international assignee) contract or
arrangement (including agreements and obligations regarding repatriation,
relocation, equalization of taxes (including tax filings and obligations for
years prior to the Effective Time) and living standards in the host country).

 

(d)                                 Relocation Loan — Flowco Employee Officers. 
Infrastructurco shall keep the Liabilities relating to a relocation loan
provided by SPX to a Flowco Employee who is an officer of SPX (or will be an
officer of Flowco immediately after the Effective Time), and the relocation loan
for such Flowco Employee shall not be assigned or transferred to Flowco (or any
member of the Flowco Group).

 

Article III

 

EMPLOYEES

 

Section 3.01                             Active Employees.

 

(a)                                 Generally.  Except as otherwise set forth in
this Agreement, effective not later than immediately prior to the Effective
Time, the employment of each Flowco Business Employee shall be assigned and
transferred to Flowco or a member of the Flowco Group, and the employment of
each Infrastructurco Business Employee shall be assigned and transferred to
Infrastructurco or a member of the Infrastructurco Group.

 

(b)                                 At Will Employment.  Notwithstanding the
above or any other provision of this Agreement, nothing in this Agreement shall
create any obligation on the part of any member of the Infrastructurco Group or
the Flowco Group to continue the employment of any employee for any period of
time following the Effective Time or to change the employment status of any
employee from “at will,” to the extent such employee is an “at will” employee
under applicable Law.

 

(c)                                  No Severance.  The Distribution and the
assignment, transfer or continuation of the employment of employees in
connection therewith shall not be deemed a severance or termination of
employment of any employee for purposes of any plan, policy, practice or
arrangement of any member of the Infrastructurco Group or Flowco Group.

 

11

--------------------------------------------------------------------------------


 

(d)                                 Not a Change of Control/Change in Control. 
Neither the consummation of the Distribution nor any transaction in connection
with the Distribution shall be deemed a “change of control,” “change in
control,” or term of similar import for purposes of any SPX Benefit Plan or
Flowco Benefit Plan.

 

(e)                                  Payroll and Related Taxes.  With respect to
any Flowco Employee or group of Flowco Employees, the Parties shall, or shall
cause their respective Subsidiaries to, (i) treat Flowco (or the applicable
member of the Flowco Group) as a “successor employer” and Infrastructurco (or
the applicable member of the Infrastructurco Group) as a “predecessor,” within
the meaning of Sections 3121(a)(1) and 3306(b)(1) of the Code, for purposes of
taxes imposed under the United States Federal Insurance Contributions Act, as
amended (“FICA”), or the United States Federal Unemployment Tax Act, as amended
(“FUTA”), (ii) cooperate with each other to avoid, to the extent possible, the
restart of FICA and FUTA before, upon, or following the Effective Time with
respect to each such Flowco Employee for the tax year during which the Effective
Time occurs, and (iii) use commercially reasonable efforts to implement the
alternate procedure described in Section 5 of Revenue Procedure 2004-53;
provided, however, that, if Flowco (or the applicable member of the Flowco
Group) cannot be treated as a “successor employer” to SPX (or the applicable
member of the Infrastructurco Group) within the meaning of Sections
3121(a)(1) and 3306(b)(1) of the Code with respect to any Flowco Employee or
group of Flowco Employees, (x) with respect to the portion of the tax year
commencing on January 1, 2015 and ending on the Distribution Date, SPX will
(A) be responsible for all payroll obligations, tax withholding and reporting
obligations for such Flowco Employees and (B) furnish a Form W-2 or similar
earnings statement to all such Flowco Employees for such period, and (y) with
respect to the remaining portion of such tax year, Flowco will (A) be
responsible for all payroll obligations, tax withholding and reporting
obligations regarding such Flowco Employees and (B) furnish a Form W-2 or
similar earnings statement to all such Flowco Employees.

 

Section 3.02                             Former Employees.

 

(a)                                 General Principle.  Except as otherwise
provided in this Agreement, each former employee of the Infrastructurco Group or
the Flowco Group as of the Distribution Date will be considered a former
employee of the business as to which his or her duties were primarily related
immediately prior to his or her termination of employment with all of
Infrastructurco, Flowco and their respective Affiliates.

 

(b)                                 Former Infrastructurco Employees.  Former
employees of the Infrastructurco Group as of the Effective Time shall be deemed
to include all employees who, as of their last day of employment with all of
Infrastructurco, Flowco and their respective Affiliates, had employment duties
primarily related to the Infrastructurco Business (collectively, the “Former
Infrastructurco Employees”).

 

(c)                                  Former Flowco Employees.  Former employees
of the Flowco Group as of the Effective Time shall be deemed to include all
employees who, as of their last day of employment with all of Infrastructurco,
Flowco and their respective Affiliates, had employment duties primarily related
to the Flowco Business (collectively, the “Former Flowco Employees”).

 

12

--------------------------------------------------------------------------------


 

(d)                                 Former Employees.  Former Infrastructurco
Employees and Former Flowco Employees are collectively referred to as “Former
Employees”.

 

Section 3.03                             Employment Law Obligations.  From and
after the Effective Time, (a) the members of the Infrastructurco Group shall be
responsible for adopting and maintaining any policies or practices, and for all
other actions and inactions, necessary to comply with employment related laws
and requirements relating to the employment of the Infrastructurco Employees and
the treatment of the Former Employees in respect of their former employment with
SPX and its Affiliates, and (b) the members of the Flowco Group shall be
responsible for adopting and maintaining any policies or practices, and for all
other actions and inactions, necessary to comply with employment related laws
and requirements relating to the employment of the Flowco Employees.  Without
limiting the scope of the foregoing, after the Effective Time, (i) the members
of the Infrastructurco Group shall be responsible for providing any necessary
WARN notice and satisfying WARN obligations with respect to any termination of
employment of any Infrastructurco Employee that occurs after the Effective Time
and (ii) the members of the Flowco Group shall be responsible for providing any
necessary WARN notice and satisfying WARN obligations with respect to any
termination of employment of any Flowco Employee that occurs after the Effective
Time.

 

Section 3.04                             Employee Records.

 

(a)                                 Sharing of Records.  The Parties shall use
their respective best efforts to provide each other such Employee Records and
information only as necessary or appropriate to carry out their obligations
under applicable Law (including, without limitation, any relevant privacy
protection laws or regulations in any applicable jurisdictions), this Agreement
or the Separation Agreement or the Transition Services Agreement, or for the
purposes of administering their respective Benefit Plans and policies.  Subject
to applicable Law, all information and Employee Records regarding employment and
personnel matters of (i) Infrastructurco Employees and Former Employees shall be
accessed, retained, held, used, copied and transmitted after the Distribution
Date by Infrastructurco in accordance with all laws and policies relating to the
collection, storage, retention, use, transmittal, disclosure and destruction of
such records and (ii) Flowco Employees and Former Flowco Employees shall be
accessed, retained, held, used, copied and transmitted after the Distribution
Date by Flowco in accordance with all laws and policies relating to the
collection, storage, retention, use, transmittal, disclosure and destruction of
such records.  Subject to the Transition Services Agreement, the Parties shall
reimburse each other for any reasonable costs incurred in copying or
transmitting any records requested pursuant to this Section 3.04.

 

(b)                                 Access to Records.  To the extent consistent
with applicable privacy protection laws or regulations, access to such Employee
Records after the Distribution Date will be provided to Infrastructurco and
Flowco in accordance with the Separation Agreement and Transition Services
Agreement.  In addition, notwithstanding anything to the contrary, Flowco shall
be entitled to reasonable access to those Employee Records retained by
Infrastructurco necessary for Flowco’s continued administration of any plans or
programs (or as otherwise required by applicable Law) on behalf of employees
after the Distribution Date, and SPX shall be entitled to reasonable access to
those Employee Records retained by Flowco necessary for Infrastructurco’s
continued administration of any plans or programs (or as otherwise required by

 

13

--------------------------------------------------------------------------------


 

applicable Law) on behalf of employees after the Distribution Date, provided
that, in each case, such access shall be limited to individuals who have a job
related need to access such Employee Records.  Flowco shall be entitled to
retain copies of all restrictive covenant agreements with any Infrastructurco
Employee or Former Employee in which Flowco has a valid business interest. 
Infrastructurco shall be entitled to retain copies of all restrictive covenant
agreements with any Flowco Employee or Former Employee in which Infrastructurco
has a valid business interest.

 

(c)                                  Maintenance of Employee Records.  With
respect to retaining, destroying, transferring, sharing, copying and permitting
access to all such information, Flowco and Infrastructurco shall each comply
with all applicable Laws, regulations and internal policies, and each Party
shall indemnify and hold harmless the other Party from and against any and all
liability, claims, actions, and damages that arise from a failure (by the
indemnifying party or its agents) to so comply with all applicable Laws,
regulations and internal policies applicable to such information.

 

(d)                                 No Access to Computer Systems.  Except as
set forth in the Separation Agreement or the Transition Services Agreement, no
provision of this Agreement shall give either Party direct access to the
computer systems of the other Party, unless specifically permitted by the owner
of such systems.

 

(e)                                  Relation to Separation Agreement.  The
provisions of this Section 3.04 shall be in addition to, and not in derogation
of, the provisions of the Separation Agreement governing Confidential
Information and access to and use of employees, information and records.

 

(f)                                   Confidentiality.  Except as otherwise set
forth in this Agreement, all Employee Records and data relating to employees
shall, in each case, be subject to the confidentiality provisions of the
Separation Agreement.

 

(g)                                  Cooperation.  Each member of the
Infrastructurco Group and Flowco Group shall use commercially reasonable efforts
to share, retain and maintain data and Employee Records that are necessary or
appropriate to further the purposes of this Section 3.04 and for each other to
administer their respective Benefit Plans to the extent consistent with this
Agreement and applicable Law.  Except as provided under the Transition Services
Agreement, neither Infrastructurco nor Flowco shall charge the other any fee for
such cooperation.  The Parties agree to cooperate as long as is reasonably
necessary to further the purposes of this Section 3.04.

 

Section 3.05                             No-Hire and Non-Solicitation.  Each
Party agrees that, for a period of twelve (12) months from the Distribution
Date, such Party shall not hire or solicit for employment any individual who is
an Infrastructurco Employee, in the case of Flowco, or a Flowco Employee, in the
case of Infrastructurco; provided, however, that, without limiting the
generality of the foregoing prohibition on solicitation and hiring employees of
the other Party, this Section 3.05 shall not prohibit (a) the solicitation but
not the hiring of a Person through generalized solicitations that are not
directed to specific Persons or employees of the other Party, (b) the
solicitation and hiring of a Person whose employment was involuntarily
terminated by the other Party, or (c) the solicitation and hiring of a Person
after receipt by the soliciting Party (in advance of any solicitation or, in the
case of a response to a general solicitation as permitted under clause
(a) above, in advance of any subsequent solicitation in connection with the

 

14

--------------------------------------------------------------------------------


 

recruiting process) of the express written consent of the senior human resources
executive of the Party that employs the Person who is to be solicited and/or
hired (or if such Person is the senior human resources executive, the express
written consent of the general counsel of the Party). Except as provided in
clause (b) above with respect to involuntary terminations, without regard to the
use of the term “employee” or “employs,” the restrictions under this
Section 3.05 shall be applicable to (i) Infrastructurco Employees whose
employment terminates after the Effective Time, and (ii) Flowco Employees whose
employment terminates after the Effective Time, in each case, until the earlier
of the date that is (x) three months after such employee’s last date of
employment with Infrastructurco or Flowco, as applicable, or (y) the date that
is the first anniversary of the Distribution Date. For the avoidance of doubt,
the restrictions under this Section 3.05 shall not apply to Former Employees
whose most recent employment with SPX and its Subsidiaries was terminated prior
to the Effective Time.

 

Article IV

 

EQUITY AWARDS

 

Section 4.01                             General Principles.

 

(a)                                 Infrastructurco and Flowco shall take any
and all reasonable actions as shall be necessary and appropriate to further the
provisions of this ARTICLE IV, including, to the extent practicable, providing
written notice or similar communication to each employee who holds one or more
awards granted under the SPX Equity Plan informing such employee of (i) the
actions contemplated by this ARTICLE IV with respect to such awards and
(ii) whether (and during what time period) any “blackout” period shall be
imposed upon holders of awards granted under the SPX Equity Plan during which
time awards may not be exercised or settled, as the case may be.

 

(b)                                 No award described in this ARTICLE IV,
whether outstanding or to be issued, adjusted, substituted, assumed, converted
or cancelled by reason of or in connection with the Distribution, shall be
issued, adjusted, substituted, assumed, converted or cancelled until in the
judgment of the administrator of the applicable plan or program such action is
consistent with all applicable Laws, including federal securities Laws.  Any
period of exercisability will not be extended on account of a period during
which such an award is not exercisable pursuant to the preceding sentence.

 

(c)                                  Notwithstanding anything to the contrary in
this Section 4.01, effective immediately prior to the Effective Time, the
compensation committee of the board of directors of SPX (the “SPX Compensation
Committee”) may provide for different adjustments with respect to some or all
SPX Equity Awards to the extent that the SPX Compensation Committee deems such
adjustments necessary and appropriate.  Any adjustments made by the SPX
Compensation Committee pursuant to the foregoing sentence shall be deemed
incorporated by reference herein as if fully set forth below and shall be
binding on the Parties and their respective Affiliates.

 

Section 4.02                             Establishment of Equity Incentive
Plans.  Prior to the Effective Time, (a) Flowco shall establish an equity
incentive plan for the benefit of eligible Flowco Employees and Flowco
Non-Employee Directors that is substantially similar to the SPX Equity Plan (the

 

15

--------------------------------------------------------------------------------


 

“Flowco Equity Plan”) and (b) thereafter and prior to the Effective Time, SPX,
as the sole stockholder of Flowco, shall approve the Flowco Equity Plan.

 

Section 4.03                             Treatment of Outstanding Equity
Incentive Awards.

 

(a)                                 SPX RSUs.

 

(i)                                     Infrastructurco Employees and Former
Employees.  Each SPX RSU that is outstanding as of immediately prior to the
Effective Time and held by an Infrastructurco Employee or a Former Employee
shall be adjusted by multiplying the number of RSUs subject to such SPX RSU by
the Infrastructurco Share Ratio (each such adjusted SPX RSU, an “Adjusted
Infrastructurco RSU”).  If the resulting product includes a fractional RSU, the
number of RSUs subject to such Adjusted Infrastructurco RSU shall be rounded
down to the nearest whole RSU.  Each Adjusted Infrastructurco RSU shall be
subject to substantially the same terms and conditions (including, as
applicable, with respect to service vesting and performance vesting) immediately
after the Effective Time as were applicable to the corresponding SPX RSU
immediately prior to the Effective Time (except as otherwise provided herein,
including in Section 4.03(d)).

 

(ii)                                  Flowco Employees.  Each SPX RSU that is
outstanding as of immediately prior to the Effective Time and held by a Flowco
Employee shall be converted as of the Effective Time into a Flowco RSU (each
such award, a “Flowco Spin RSU”), with the number of RSUs subject to each such
Flowco Spin RSU to be set at a number equal to the product of (A) the number of
RSUs subject to the corresponding SPX RSU immediately prior to the Effective
Time multiplied by (B) the Flowco Share Ratio, with any fractional RSU rounded
down to the nearest whole RSU.  Each Flowco Spin RSU shall otherwise be subject
to substantially the same terms and conditions (including, as applicable, with
respect to service vesting and performance vesting) immediately after the
Effective Time as were applicable to the corresponding SPX RSU immediately prior
to the Effective Time (except as otherwise provided herein, including in
Section 4.03(d)).

 

(iii)                               Notwithstanding Sections 4.03(a)(i)-(ii),
the vesting of any SPX Time-Based RSU that would otherwise vest in full
(assuming continued employment by the holder) on or prior to December 31, 2015,
shall be accelerated to the date that is four Trading Days prior to the Record
Date (assuming that such award has not otherwise been forfeited prior to such
date) and shall be settled in accordance with terms of the applicable award
agreement (but no later than the Record Date).

 

(b)                                 SPX RSAs.

 

(i)                                     Infrastructurco Employees and Former
Employees.  Each SPX RSA that is outstanding as of immediately prior to the
Effective Time and held by an Infrastructurco Employee or a Former Employee
shall be adjusted by multiplying the number of SPX Shares subject to such SPX
RSA by the Infrastructurco Share Ratio (each such adjusted SPX RSA, an “Adjusted
Infrastructurco RSA”).  If the resulting product includes a fractional share,
the number of SPX Shares subject to such Adjusted Infrastructurco RSA shall be
rounded down to the nearest whole share.  Each Adjusted

 

16

--------------------------------------------------------------------------------


 

Infrastructurco RSA shall be subject to substantially the same terms and
conditions (including, as applicable, with respect to service vesting,
performance vesting and periods of holding) immediately after the Effective Time
as were applicable to the corresponding SPX RSA immediately prior to the
Effective Time (except as otherwise provided herein, including in
Section 4.03(d)).

 

(ii)                                  Flowco Employees.  Each SPX RSA that is
outstanding as of immediately prior to the Effective Time and held by a Flowco
Employee shall be converted as of the Effective Time into a Flowco RSA (each
such award, a “Flowco Spin RSA”), with the number of Flowco Shares subject to
each such Flowco Spin RSA to be set at a number equal to the sum of (x) plus
(y) below, with any fractional share rounded down to the nearest whole share:

 

(x) product of (A) the number of SPX Shares subject to the corresponding SPX RSA
immediately prior to the Effective Time multiplied by (B) the Flowco Share
Ratio; plus

 

(y) the quotient of (A) the value of the cash dividends held in escrow under the
corresponding SPX RSA immediately prior to the Effective Time divided by (B) the
Flowco Stock Value.

 

Each Flowco Spin RSA shall otherwise be subject to substantially the same terms
and conditions (including, as applicable, with respect to service vesting,
performance vesting and periods of holding) immediately after the Effective Time
as were applicable to the corresponding SPX RSA immediately prior to the
Effective Time (except as otherwise provided herein, including in
Section 4.03(d)).

 

(iii)                               Notwithstanding Sections 4.03(b)(i)-(ii),
immediately prior to the Effective Time, the vesting of (i) each outstanding SPX
Internal Performance-Based RSA granted in 2014 and 2013 held by a Former
Employee and (ii) each outstanding SPX RSA held by an SPX Non-Employee Director,
shall be accelerated (without regard to whether any applicable service or
performance criteria has been met) and shall cease to be subject to any
restrictions.

 

(c)                                  SPX Stock Options.

 

(i)                                     Infrastructurco Employees and Former
Employees.  Each SPX Option that is outstanding as of immediately prior to the
Effective Time and held by an Infrastructurco Employee or a Former Employee
shall remain an option to purchase SPX Shares (each such option, an “Adjusted
Infrastructurco Option”), with exercise price and the number of SPX Shares
subject to the Adjusted Infrastructurco Option adjusted as follows:

 

(x)  the per-share exercise price of each such Adjusted Infrastructurco Option
shall be equal to the product of (A) the per-share exercise price of the
corresponding SPX Option immediately prior to the Effective Time multiplied by
(B) the Infrastructurco Price Ratio, rounded up to the nearest whole hundredth
of a cent; and

 

17

--------------------------------------------------------------------------------


 

(y) the number of SPX Shares subject to each such Adjusted Infrastructurco
Option shall be equal to the product of (A) the number of SPX Shares subject to
the corresponding SPX Option immediately prior to the Effective Time multiplied
by (B) the Infrastructurco Share Ratio, with any fractional share rounded down
to the nearest whole share.

 

Each Adjusted Infrastructurco Option shall otherwise be subject to substantially
the same terms and conditions (including, as applicable, with respect to service
vesting and option expiration) immediately after the Effective Time as were
applicable to the corresponding SPX Option immediately prior to the Effective
Time (except as otherwise provided herein, including in Section 4.03(d)).

 

(ii)                                  Flowco Employees.  Each SPX Option that is
outstanding as of immediately prior to the Effective Time and held by a Flowco
Employee shall be converted as of the Effective Time into a Flowco Option to
purchase Flowco Shares (each such option, a “Flowco Spin Option”), with exercise
price and the number of Flowco Shares subject to the Flowco Spin Option adjusted
as follows:

 

(x) the per-share exercise price of each such Flowco Spin Option shall be equal
to the product of (A) the per-share exercise price of the corresponding SPX
Option immediately prior to the Effective Time multiplied by (ii) the Flowco
Price Ratio, rounded up to the nearest whole hundredth of a cent; and

 

(y) the number of Flowco Shares subject to each such Flowco Spin Option shall be
equal to the product of (A) the number of SPX Shares subject to the
corresponding SPX Option immediately prior to the Effective Time multiplied by
(B) the Flowco Share Ratio, with any fractional share rounded down to the
nearest whole share.

 

Each Flowco Spin Option shall otherwise be subject to substantially the same
terms and conditions (including, as applicable, with respect to service vesting
and option expiration) immediately after the Effective Time as were applicable
to the corresponding SPX Option immediately prior to the Effective Time (except
as otherwise provided herein, including in Section 4.03(d)).

 

(iii)                               Notwithstanding anything to the contrary in
this Section 4.03(c), the exercise price, the number of SPX Shares and Flowco
Shares subject to each Adjusted Infrastructurco Option and Flowco Spin Option,
and the terms and conditions of exercise of such options shall be determined in
a manner consistent with the requirements of Section 409A of the Code.

 

(d)                                 Miscellaneous Award Terms.

 

(i)                                     With respect to determining eligibility
for “Retirement” (or such other similar term) under Flowco Awards, if
applicable, employment with or service to the Infrastructurco Group prior to the
Distribution Date for the corresponding SPX Award

 

18

--------------------------------------------------------------------------------


 

shall be treated as employment with and service to Flowco with respect to such
determination under Flowco Awards held by Flowco Employees.  To the extent that
any determination with respect to the achievement of certain performance goals
or retirement must be made with respect to Flowco Awards, such determination
shall be made by the compensation committee of the board of directors of Flowco
(the “Flowco Compensation Committee”).

 

(ii)                                  For the avoidance of doubt, neither the
Separation nor the Distribution shall constitute a termination of employment for
any employee for purposes of any Infrastructurco Award or any Flowco Award.

 

(iii)                               For any Flowco Award granted under this
Section 4.03, and without limiting Sections 9.11 and 9.12, any reference to a
“change in control,” “change of control” or similar definition in an award
agreement shall refer to a “Change of Control” as set forth in the Flowco Equity
Plan (as may be adjusted by the applicable award agreement).

 

(iv)                              With respect to the Adjusted Infrastructurco
RSU issued in accordance with Section 4.03(a)(i), or a Flowco Spin RSU issued in
accordance with Section 4.03(a)(ii), which in either case vests solely or
partially based on the achievement of specified performance goals, and subject
to the applicable award agreement, the number of RSUs that vest under such
awards shall be the greater of (i) the number as certified by the SPX
Compensation Committee or Flowco Compensation Committee, as applicable, in
accordance with the applicable performance vesting terms of the award, or
(ii) 50% of the number that would have vested assuming performance under such
award was at target level; provided, however, this paragraph (iv) shall not
apply to any Adjusted Infrastructurco RSU held by a Former Employee whose
termination of employment from SPX (and its Affiliates) occurred before August
20, 2015.

 

(v)                                 With respect to any Flowco Spin RSA issued
in accordance with Section 4.03(b)(ii), where the corresponding SPX RSA was an
SPX Internal Performance-Based RSA granted in 2014, the performance periods with
respect to such Flowco Spin RSAs shall be (i) the fourth quarter of the 2015
fiscal year, and (ii) January 1, 2016 to December 31, 2016, and new performance
goals that are attributable to Flowco with respect to such periods shall be set
by the SPX Compensation Committee or Flowco Compensation Committee, as
applicable.  With respect to any Flowco Spin RSA issued in accordance with
Section 4.03(b)(ii), where the corresponding SPX RSA was an SPX Internal
Performance-Based RSA granted in 2013, the performance period with respect to
such Flowco Spin RSAs shall be the fourth quarter of the 2015 fiscal year, and
new performance goals that are attributable to Flowco with respect to such
period shall be set by the SPX Compensation Committee or Flowco Compensation
Committee, as applicable.

 

(vi)                              Nothing in this Agreement shall be construed
to limit the SPX Compensation Committee from equitably adjusting SPX Equity
Awards pursuant to its powers under the SPX Equity Plan and applicable award
agreements.

 

19

--------------------------------------------------------------------------------


 

Section 4.04                             Section 16(b) of the Exchange Act.  By
approving the adoption of this Agreement, the respective Boards of Directors of
each of SPX and Flowco intend to exempt from the short-swing profit recovery
provisions of Section 16(b) of the Exchange Act, by reason of the application of
Rule 16b-3 thereunder, all acquisitions and dispositions of equity incentive
awards by directors and officers of each of SPX and Flowco, and the respective
Boards of Directors of SPX and Flowco also intend expressly to approve, in
respect of any equity-based award, the use of any method for the payment of an
exercise price and the satisfaction of any applicable Tax withholding
(specifically including the actual or constructive tendering of shares in
payment of an exercise price and the withholding of option shares from delivery
in satisfaction of applicable Tax withholding requirements) to the extent such
method is permitted under the SPX Equity Plan, Flow Equity Plan and award
agreement, as applicable.

 

Section 4.05                             Liabilities for Settlement of Awards. 
Except as provided for pursuant to Section 4.07, from and after the Effective
Time (a) Infrastructurco (or one or more members of the Infrastructurco Group so
designated) shall be responsible for all Liabilities associated with
Infrastructurco Awards, including share delivery, dividends, dividend
equivalents, registration or other obligations related to the exercise, vesting
or settlement of the Infrastructurco Awards and (b) Flowco shall be responsible
for all Liabilities associated with Flowco Awards, including any option
exercise, share delivery, dividends, dividend equivalents, registration or other
obligations related to the exercise, vesting or settlement of the Flowco Awards.

 

Section 4.06                             Form S-8.  Prior to, upon or as soon as
reasonably practicable after the Effective Time and subject to applicable Law,
Flowco shall prepare and file with the U.S. Securities and Exchange Commission
one or several registration statements on Form S-8 (or another appropriate form)
registering under the Securities Act of 1933, as amended, the offering of a
number of shares of Flowco Common Stock at a minimum equal to the number of
shares that are or may be subject to Flowco Awards.  Flowco shall use
commercially reasonable efforts to cause any such registration statement to be
kept effective (and the current status of the prospectus or prospectuses
required thereby to be maintained) as long as any Flowco Awards remain
outstanding.

 

Section 4.07                             Tax Reporting and Withholding for
Equity-Based Awards.  The Infrastructurco Group will be responsible for all
income, payroll, or other tax reporting related to income of Infrastructurco
Employees or Former Employees from equity-based awards, and Flowco (or one of
its Subsidiaries) will be responsible for all income, payroll, or other tax
reporting related to income of Flowco Employees from equity-based awards. 
Similarly, the Infrastructurco Group will be responsible for all income,
payroll, or other tax reporting related to income of its non-employee directors
from equity-based awards, and Flowco will be responsible for all income,
payroll, or other tax reporting related to income of its non-employee directors
from equity-based awards.  Further, the Infrastructurco Group shall be
responsible for remitting applicable tax withholdings for Infrastructurco
Employees to each applicable taxing authority, and Flowco (or one of its
Subsidiaries) shall be responsible for remitting applicable tax withholdings for
Flowco Employees to each applicable taxing authority.

 

Section 4.08                             Cooperation.  Each of the Parties shall
establish an appropriate administration system in order to administer, in an
orderly manner, (i) exercises of vested Adjusted Infrastructurco Options and
Flowco Spin Options, (ii) the vesting and forfeiture of

 

20

--------------------------------------------------------------------------------


 

other unvested Infrastructurco Awards and Flowco Awards, and (iii) the
withholding and reporting requirements with respect to all awards.  Each of the
Parties shall work together to unify and consolidate all indicative data and
payroll and employment information on regular timetables and make certain that
each applicable Person’s data and records in respect of such awards are correct
and updated on a timely basis.  The foregoing shall include employment status
and information required for vesting and forfeiture of awards and tax
withholding/remittance, compliance with trading windows and compliance with the
requirements of the Exchange Act and other applicable Laws.

 

Section 4.09                             SPX Equity Awards in Certain Non-U.S.
Jurisdictions.  Notwithstanding the provisions of Section 4.03, the Parties may
mutually agree, in their sole discretion, not to adjust certain outstanding SPX
Equity Awards held by non-U.S. award holders pursuant to the provisions of
Section 4.03, where those actions would create or trigger adverse legal,
accounting or tax consequences for SPX, Flowco, and/or the affected non-U.S.
award holders.  In such circumstances, SPX and/or Flowco may take any action
necessary or advisable to prevent any such adverse legal, accounting or tax
consequences, including, but not limited to, agreeing that the outstanding SPX
Equity Awards of the affected non-U.S. award holders shall terminate in
accordance with the terms of the SPX Equity Plan and the underlying award
agreements, in which case Flowco or SPX, as applicable, shall equitably
compensate the affected non-U.S. award holders in an alternate manner determined
by Flowco or SPX, as applicable, in its sole discretion, or apply an alternate
adjustment method.  Where and to the extent required by applicable Law or tax
considerations outside the United States, the adjustments described in this
Section 4.09 shall be deemed to have been effectuated immediately prior to the
Distribution Date.

 

Article V

 

CERTAIN U.S. WELFARE BENEFIT MATTERS

 

Section 5.01                             Establishment of Welfare Plans.

 

(a)                                 Except as expressly set forth herein, on or
prior to the Distribution Date, and subject to Section 5.05, Flowco shall
establish and adopt Welfare Plans that will provide welfare benefits to each
eligible Flowco Employee who is, as of the Distribution Date, a participant in
any of the SPX Welfare Plans (and their eligible spouses and dependents, as the
case may be) under terms and conditions that are comparable to the SPX Welfare
Plans (the “Flowco Welfare Plans”).  Coverage and benefits that were provided
under the SPX Welfare Plans shall then be provided to the Flowco Employees on an
uninterrupted basis under the newly established Flowco Welfare Plans which shall
contain substantially the same terms and conditions as in effect under the
corresponding SPX Welfare Plans on and immediately prior to the Distribution
Date.  Flowco Employees shall cease to be eligible for coverage under the SPX
Welfare Plans after the Distribution Date.  For the avoidance of doubt, Flowco
Employees shall not participate in any SPX Welfare Plans after the Distribution
Date, and Infrastructurco Employees and Former Employees shall not participate
in any Flowco Welfare Plans at any time.

 

(b)                                 Flowco shall use commercially reasonable
efforts to cause all Flowco Welfare Plans (to the extent not already waived or
taken into account, as applicable, prior to the date

 

21

--------------------------------------------------------------------------------


 

hereof) to (i) waive all limitations as to preexisting conditions, exclusions,
and service conditions with respect to participation and coverage requirements
applicable to Flowco Employees, other than limitations that were in effect with
respect to such Flowco Employees as of the Distribution Date under the SPX
Welfare Plans, (ii) waive any waiting period limitation or evidence of
insurability requirement that would otherwise be applicable to a Flowco Employee
to the extent such Flowco Employee had satisfied any similar limitation under
the analogous SPX Welfare Plan as of the Distribution Date and (iii) reflect
under the Flowco Welfare Plan (including giving credit to Flowco Employees for
the plan year in which the Distribution Date occurs) for any amount paid, number
of services obtained or provider visits by such Flowco Employees toward
deductibles, out of pocket maximums, limits on number of services or visits, or
other similar limitations to the extent such amounts are taken into account
under the analogous SPX Welfare Plan.

 

(c)                                  Except as otherwise specifically set forth
in this Agreement, Infrastructurco (or one or more members of the
Infrastructurco Group so designated) shall retain Liability and responsibility
in accordance with the applicable SPX Welfare Plan for all reimbursement claims
(such as medical and dental claims) for expenses incurred and for all
non-reimbursement claims (such as life insurance claims) incurred by Flowco
Employees (and their dependents and beneficiaries) under such plans through the
Distribution Date.  Flowco shall retain Liability and responsibility in
accordance with the Flowco Welfare Plans for all reimbursement claims (such as
medical and dental claims) for expenses incurred and for all non-reimbursement
claims (such as life insurance claims) incurred by Flowco Employees (and their
dependents and beneficiaries) after the Distribution Date.  For purposes of this
Section 5.01, a benefit claim shall be deemed to be incurred when the event
giving rise to the benefit under the applicable plan has occurred as set forth
in the governing plan documents, if it is clear based on the governing documents
of both the SPX Welfare Plan and the Flowco Welfare Plans which plan should be
responsible for the claim or, if not, as follows: (i) health, dental, vision,
employee assistance program, and prescription drug benefits (including in
respect of any hospital confinement), upon provision of such services, materials
or supplies; (ii) life, accidental death and dismemberment and business travel
accident insurance benefits, upon the death, or other event giving rise to such
benefits and (iii) with respect to short- and long-term disability benefits,
upon the date of an individual’s onset of disability (subject to
Section 5.01(d) below), as determined by the disability benefit insurance
carrier or claim administrator, giving rise to such claim or expense.  The
members of the Infrastructurco Group shall retain Liability and responsibility
in accordance with the applicable SPX Welfare Plan for all reimbursement claims
(such as medical and dental claims) for expenses incurred, for all
non-reimbursement claims (such as life insurance claims) and for all short- and
long-term disability claims, in each case for individuals who, immediately prior
to the Distribution Date, are Former Employees (and their dependents and
beneficiaries), including any such Former Employee on long-term disability on
the Distribution Date.

 

(d)                                 Flowco Business Employees on Disability.

 

(i)                                     “Flowco Disabled Employees” refers to
any Flowco Business Employee (A) who is receiving disability benefit payments
under the SPX Corporation Long-Term Disability Plan (the “SPX LTD Plan”) or
under the SPX Corporation Short-Term Disability Plan (the “SPX STD Plan”)
immediately prior to the Effective Time, (B) who is a participant in the SPX LTD
Plan immediately prior to July 1, 2015, and (C) whose

 

22

--------------------------------------------------------------------------------


 

disability regarding such benefits was incurred prior to July 1, 2015.  A Flowco
Disabled Employee shall continue as such if the Flowco Disabled Employee
transfers from the SPX STD Plan to the SPX LTD Plan.

 

(ii)                                  Flowco Disabled Employees shall not become
a Flowco Employee as of the Distribution Date, and instead, shall be an
Infrastructurco Employee and be assigned and transferred to Infrastructurco or a
member of the Infrastructurco Group prior to the Effective Time.

 

(iii)                               Commencing with the first month after the
Distribution Date, Flowco shall reimburse Infrastructurco, within thirty (30)
days following the receipt of an applicable invoice from Infrastructurco, for
(A) any payments of SPX STD Plan benefits to Flowco Disabled Employees, and
(B) a period not to exceed July 1, 2017, Infrastructurco’s costs of providing
(1) medical, dental, vision, life and accidental death and dismemberment
insurance to those Flowco Disabled Employees who have elected such benefits and
(2) with respect to the employment of the Flowco Disabled Employees, any
contributions pursuant to FICA, FUTA or similar state law, any workers’
compensation premiums and unemployment insurance premiums, any employer
401(k) matching contributions, and payment of any applicable bonus earned prior
to the Distribution Date.

 

(iv)                              Within ten (10) days following the receipt of
notice from SPX that any Flowco Disabled Employee has been determined to not
qualify, or to no longer qualify, as disabled under either the SPX STD Plan or
SPX LTD Plan, as applicable (other than those Flowco Disabled Employees
transferring from the SPX STD Plan to the SPX LTD Plan in accordance with the
terms hereof), Flowco (or any member of Flowco Group) shall offer employment to
each such Flowco Disabled Employee but only if Flowco is notified of such
release within twenty-four (24) months from the date that such Flowco Disabled
Employee’s leave commenced.

 

(v)                                 For avoidance of doubt, with respect to any
Flowco Business Employee who is not a Flowco Disabled Employee and is receiving
disability benefit payments under the SPX LTD Plan or SPX STD Plan immediately
prior to the Effective Time, such Flowco Business Employee shall become a Flowco
Employee as of the Distribution Date (subject to the other terms of this
Agreement), and shall receive any long-term or short-term disability benefits to
which such Flowco Employee is entitled under the applicable Flowco Welfare Plan
after the Distribution Date in accordance with the terms of such plans.

 

(e)                                  No Flowco Retiree Welfare Benefit Plans. 
Notwithstanding anything herein to the contrary, and except as specifically
provided in Sections 5.01(f) and (g), with respect of any SPX Welfare Plan that
provides retiree medical or other post-retirement benefits to eligible
employees: (i) no Flowco Employee shall be eligible to receive such retiree
benefits under any such SPX Welfare Plan at or at any time after the Effective
Time, (ii) Infrastructurco (or one or more members of the Infrastructurco Group
so designated) shall retain sole responsibility for the Liabilities associated
with any SPX Welfare Plan providing retiree medical or other post-retirement
benefits to eligible Infrastructurco Employees or Former Employees, and no
member of the Flowco Group shall have any Liability therefor, and (iii) neither
Flowco nor any members

 

23

--------------------------------------------------------------------------------


 

of the Flowco Group shall be obligated to provide retiree medical or other
post-retirement benefits to any Flowco Employee (except such retiree life as
otherwise provided pursuant to a collective bargaining agreement).  The
preceding shall not be construed as limiting Flowco from providing reimbursement
of post-retirement medical coverage premiums to any Flowco Employee pursuant to
any Individual Agreement.

 

(f)                                   SPX Retiree Medical for Certain Flowco
Employees.  Notwithstanding Section 5.01(e) and subject to Section 5.01(h), any
Flowco Employee who (i) would have been eligible, ignoring solely for purposes
of this clause (i) any age or service requirements, for subsidized retiree
medical benefits from an SPX Welfare Plan had they retired immediately prior to
the Effective Time (such Flowco Employees identified on Schedule 5.01(f)), and
(ii) at the date of termination of employment from Flowco and the Flowco Group,
would have otherwise been eligible to receive subsidized retiree medical
benefits from an SPX Welfare Plan at such date had that Flowco Employee
continued employment with Infrastructurco until such date, shall remain eligible
to receive such retiree medical benefits under any such applicable SPX Welfare
Plan upon termination from Flowco or its Affiliates.  Flowco shall notify
Infrastructurco within thirty (30) days of when any such Flowco Employee
identified on Schedule 5.01(f) terminates employment with Flowco and the Flowco
Group.  Within thirty (30) days following the receipt of an applicable invoice
from Infrastructurco, Flowco shall reimburse Infrastructurco for the portion of
such retiree medical benefit coverage premium subsidized by Infrastructurco
provided to such Flowco Employees under such SPX Welfare Plans.  Nothing in this
paragraph shall be construed as requiring the Infrastructurco Group to maintain
an SPX Welfare Plan which provides, as described above, subsidized retiree
medical benefits to the Flowco Employees identified on Schedule 5.01(f), and the
Flowco Group retains all Liabilities (if any) associated with providing any
required subsidized retiree medical benefits to such Flowco Employees (whether
provided through the mechanics above or otherwise).  The provisions of this
Agreement shall not be construed as requiring that subsidized retiree medical
benefits be provided to the Flowco Employees identified on Schedule 5.01(f) for
any set period after the Distribution Date.

 

(g)                                  SPX Retiree Life for Certain Flowco
Employees.  Prior to the Distribution Date, Flowco shall establish a key manager
life plan (the “Flowco Key Life Plan”) that is comparable to the SPX Corporation
Life Insurance Plan for Key Managers (the “SPX Key Life Plan”) for the benefit
of each Flowco Employee (and his or her respective beneficiaries) who is,
immediately prior to the Distribution Date, a participant in the SPX Key Life
Plan (“Flowco Key Life Participant”).  As of the Effective Time, Flowco shall,
and shall cause the Flowco Key Life Plan to, assume all Liabilities under the
SPX Key Life Plan for the benefits of Flowco Key Life Participants and their
respective beneficiaries, and the SPX Group and the SPX Key Life Plan shall be
relieved of all Liabilities for those benefits.  Flowco shall be responsible for
any and all Liabilities and other obligations with respect to the Flowco Key
Life Plan.  SPX shall retain all Liabilities under the SPX Key Life Plan for the
benefits for applicable Infrastructurco Employees and Former Employees and their
respective beneficiaries.  From and after the Effective Time, Flowco Key Life
Participants shall cease to be participants in the SPX Key Life Plan.

 

(h)                                 No Restrictions on Amendment or
Termination.  Notwithstanding anything to the contrary in this Agreement,
including Sections 5.01(e)-(g), nothing shall prohibit any member of the
Infrastructurco Group or the Flowco Group from amending, modifying or
terminating any

 

24

--------------------------------------------------------------------------------


 

SPX Welfare Plan or Flowco Welfare Plan, as applicable, in accordance with the
terms of such plan.

 

(i)                                     Benefit Elections and Designations.  As
of the Distribution Date, Flowco shall cause the Flowco Welfare Plans to
recognize and give effect to all elections and designations (including all
coverage and contribution elections and beneficiary designations) made by each
Flowco Employee under, or with respect to, the corresponding SPX Welfare Plan
for the plan year in which the Distribution Date occurs (and for the next plan
year to the extent the Distribution Date occurs after the open enrollment period
such plan year).  As of the Distribution Date, Flowco shall cause any Flowco
Welfare Plan that constitutes a cafeteria plan under Section 125 of the Code to
recognize and give effect to all non-elective employer contributions payable and
paid toward coverage of a Flowco Employee under the corresponding SPX Welfare
Plan that constitutes a cafeteria plan under Section 125 of the Code for the
applicable cafeteria plan year.  Notwithstanding the foregoing, nothing in this
Section 5.01 will prohibit Flowco from soliciting or causing the solicitation of
new election forms or beneficiary designations from Flowco Employees to be
effective under any applicable Flowco Welfare Plan as of the Distribution Date.

 

Section 5.02                             Accrued Paid Time Off.  Flowco shall
credit each Flowco Employee with the amount of accrued but unused vacation time,
sick time and other time off benefits as such Flowco Employee had with SPX as of
the Distribution Date.

 

Section 5.03                             Flexible Spending Accounts.

 

(a)                                 On or prior to the Distribution Date, Flowco
shall establish and adopt Flowco Welfare Plans that will provide health care
flexible spending account and dependent care flexible spending account benefits
to Flowco Employees (each a “Flowco FSA”).

 

(b)                                 It is the intention of the Parties that all
activity under a Flowco Employee’s flexible spending account with SPX for the
plan year in which the Distribution Date occurs be treated instead as activity
under the corresponding Flowco FSA.  Accordingly, (i) any period of
participation by a Flowco Employee in an SPX flexible spending account during
the plan year in which the Distribution Date occurs (the “FSA Participation
Period”) will be deemed a period when the Flowco Employee participated in the
corresponding Flowco FSA; (ii) all expenses incurred during the FSA
Participation Period will be deemed incurred while the Flowco Employee’s
coverage was in effect under the corresponding Flowco FSA; and (iii) all
elections and reimbursements made with respect to an FSA Participation Period
under an SPX flexible spending account will be deemed to have been made with
respect to the corresponding Flowco FSA.

 

(c)                                  If the aggregate reimbursement payouts made
to Flowco Employees prior to the Distribution Date from the applicable SPX
flexible spending accounts during the plan year in which the Distribution Date
occurs are less than the aggregate accumulated contributions to such accounts
made by such Flowco Employees prior to the Distribution Date for such plan
year, Infrastructurco shall cause an amount equal to the amount by which such
contributions are in excess of such reimbursement payouts to be transferred to
Flowco by wire transfer of immediately available funds as soon as practicable,
but in no event later than thirty (30) days, following the Distribution Date.

 

25

--------------------------------------------------------------------------------


 

(d)                                 If the aggregate reimbursement payouts made
to Flowco Employees prior to the Distribution Date from the applicable SPX
flexible spending accounts during the plan year in which the Distribution Date
occurs exceed the aggregate accumulated contributions to such accounts made by
the Flowco Employees prior to the Distribution Date for such plan year, Flowco
shall cause an amount equal to the amount by which such reimbursement payouts
are in excess of such contributions to be transferred to Infrastructurco by wire
transfer of immediately available funds as soon as practicable, but in no event
later than thirty (30) days, following the Distribution Date.

 

(e)                                  Notwithstanding anything in this
Section 5.03 on and after the Distribution Date, Flowco shall assume, and cause
the Flowco FSA to be solely responsible for, all claims by Flowco Employees
under the applicable SPX flexible spending accounts that were incurred in the
plan year in which the Distribution Date occurs, whether incurred prior to, on,
or after the Distribution Date, that have not been paid in full as of the
Distribution Date.

 

Section 5.04                             COBRA and HIPAA.  Infrastructurco (or
one or more members of the Infrastructurco Group so designated) shall retain
responsibility for compliance with the health care continuation coverage
requirements of COBRA with respect to Former Employees who, on or prior to the
Distribution Date, were covered under an SPX Welfare Plan pursuant to COBRA.
 The Parties agree that neither the Distribution nor any transfers of employment
that occur in connection with and on or prior to the Distribution shall
constitute a COBRA qualifying event (as defined in Section 4980B of the Code)
for purposes of COBRA; provided, that, in all events, Flowco shall assume, or
shall have caused the Flowco Welfare Plans to assume, responsibility for
compliance with the health care continuation coverage requirements of COBRA with
respect to Flowco Employees who, after the Distribution Date, incur a qualifying
event for purposes of COBRA.

 

Section 5.05                             Third Party Vendors.  To the extent any
SPX Welfare Plan is administered by a third party vendor, SPX and Flowco will
cooperate and use their commercially reasonable efforts to “clone” any contract
with such third party vendor for Flowco and to maintain any pricing discounts or
other preferential terms for SPX and Flowco, as applicable.  Neither party shall
be liable for failure to obtain such cloned contract, pricing discounts or other
preferential terms for Flowco.  Each Party shall be responsible for any
additional premiums, charges or administrative fees that such Party may incur
pursuant to this Section 5.05.

 

Section 5.06                             Severance.  Flowco (or one or more
members of the Flowco Group so designated) shall retain responsibility and all
Liabilities for providing (or continuing to provide) any severance payments to
Former Flowco Employees on and after the Distribution Date, and neither
Infrastructurco nor any member of the Infrastructurco Group shall have any
Liability with respect to such severance payments with respect to Former Flowco
Employees.  Notwithstanding the foregoing, any subsidized COBRA premiums in
connection with severance for Former Flowco Employees with respect to SPX
Welfare Plans will remain Liabilities of the Infrastructurco Group.

 

26

--------------------------------------------------------------------------------


 

Article VI



DEFINED CONTRIBUTION, DEFINED BENEFIT, NON-QUALIFIED DEFERRED COMPENSATION
PLANS, AND OTHER PLANS IN THE UNITED STATES

 

Section 6.01                             Qualified Defined Contribution Plans.

 

(a)                                 Establishment of the Flowco Savings Plan. 
Flowco shall, or shall cause another member of the Flowco Group to, use best
efforts to establish a defined contribution plan and trust no later than the
Distribution Date for the benefit of Flowco Employees (the “Flowco Savings
Plan”).  Flowco shall be responsible for taking all necessary steps to
establish, maintain, and administer the Flowco Savings Plan with the intention
that it be qualified under Section 401(a) of the Code and that the related trust
thereunder be exempt under Section 501(a) of the Code.  Flowco (acting directly
or through its Affiliates) shall be responsible for any and all Liabilities and
other obligations with respect to the Flowco Savings Plan.

 

(b)                                 Participation in Savings Plans.  Each Flowco
Employee who was an active participant (or eligible to participate) in the SPX
Savings Plan on the Distribution Date shall be eligible to participate in the
Flowco Saving Plan effective from and after the Distribution Date (or such
earlier date as designated under the Flowco Savings Plan).  Flowco Employees
shall not make or receive additional contributions under the SPX Savings Plan on
and after the Distribution Date (or such earlier date as designated under the
SPX Savings Plan) (the “Flowco Savings Plan Beneficiaries”).

 

(c)                                  Transfer of SPX Savings Plan Assets.  No
later than ninety (90) days following the Distribution Date (or such later time
as mutually agreed by the Parties), SPX shall cause the accounts (including any
outstanding loan balances) in the SPX Savings Plan attributable to the Flowco
Savings Plan Beneficiaries and all of the assets in the SPX Savings Plan trust
related thereto (the “SPX Savings Plan Flowco Assets”) to be transferred in kind
(subject to the consent of the plan administrator of the Flowco Savings Plan) or
(at the election of the plan administrator of the SPX Savings Plan) in cash to
the Flowco Savings Plan, and Flowco shall cause the Flowco Savings Plan to
accept such transfer of accounts and underlying SPX Savings Plan Flowco Assets
(including any applicable promissory notes) and, effective as of the date of
such transfer, to assume all Liabilities of, and to fully perform, pay, and
discharge, all obligations of, the SPX Savings Plan relating to the accounts of
the Flowco Savings Plan Beneficiaries (to the extent the SPX Savings Plan Flowco
Assets related to those accounts are actually transferred from the SPX Savings
Plan to the Flowco Savings Plan).  Notwithstanding any provision to the
contrary, the transfer of SPX Savings Plan Flowco Assets shall be conducted in
accordance with Section 414(l) of the Code, Treasury Regulation
Section 1.414(1)-1, and Section 208 of ERISA.  SPX shall be responsible for
taking all necessary, reasonable and appropriate action so that, as of the date
of transfer of the SPX Savings Plan Flowco Assets and as of any other date
relevant for purposes of this Agreement, the SPX Savings Plan is qualified under
Section 401(a) of the Code and the related trust thereunder is exempt under
Section 501(a) of the Code.  While it is the intent of the Parties that the
preceding transfer be effectuated in a single transfer, the Parties may agree
that such transfer be effectuated in multiple transfers to the extent
administratively necessary, and in such case, the provisions of this paragraph
shall be construed accordingly.

 

(d)                                 Continuation of Elections.  As of the
Distribution Date (or such earlier date as designated under the Flowco Savings
Plan), Flowco (acting directly or through its Affiliates)

 

27

--------------------------------------------------------------------------------


 

shall take commercially reasonable steps to cause the Flowco Savings Plan to
recognize and maintain all SPX Savings Plan elections, including but not limited
to, deferral, investment and payment form elections, beneficiary designations,
and the rights of alternate payees under qualified domestic relations orders
with respect to Flowco Savings Plan Beneficiaries, to the extent such election
or designation is available under the Flowco Savings Plan and may be continued
under applicable Law; provided, that Flowco Savings Plan Beneficiary investment
elections directed to the SPX Common Stock Fund thereunder shall be directed to
the investment option or options designated by the applicable fiduciary of the
Flowco Savings Plan thereunder until such time (if any) as the Flowco Savings
Plan Beneficiary changes his or her election.  Prior to the Distribution Date,
SPX shall provide written notice to all individuals anticipated to be Flowco
Savings Plan Beneficiaries of the intended continuation of such elections.  Any
deferrals under the Flowco Savings Plan with respect to Flowco Savings Plan
Beneficiaries will begin on the first payroll period following the Distribution
Date (or such earlier time as designated by the Flowco Savings Plan).

 

(e)                                  Other Savings Plans.  As of the
Distribution Date, Flowco (or any member of the Flowco Group) shall retain (or
assume to the extent necessary) plan sponsorship of the Clyde Union Savings Plan
for Bargained Employees and the Gerstenberg Schroder North America 401(k) Profit
Sharing Plan, and from and after the Distribution Date, Flowco (acting directly
or through its Affiliates) shall be responsible for any and all Liabilities and
other obligations with respect to such plans; provided, however, that such plans
may be merged into the Flowco Savings Plan before, on or after the Distribution
Date, and the foregoing plan sponsorship requirement shall not be applicable in
such case for the merged plan thereafter.  As of the Distribution
Date, Infrastructurco (or any member of the Infrastructurco Group) shall retain
(or assume to the extent necessary) plan sponsorship of the David Brown
Pumps, Inc. 401(k) Plan, and from and after the Distribution
Date, Infrastructurco (acting directly or through its Affiliates) shall be
responsible for any and all Liabilities and other obligations with respect to
such plan; provided, however, that such plan may be merged into the SPX Savings
Plan before, on or after the Distribution Date, and the foregoing plan
sponsorship requirement shall not be applicable in such case for the merged plan
thereafter.

 

(f)                                   Treatment of Flowco Common Stock and SPX
Common Stock.

 

(i)                                     Flowco Common Stock Fund in the SPX
Savings Plan.  The SPX Savings Plan will provide, effective as of or by the
Effective Time: (A) for the establishment of a Flowco Common Stock Fund;
(B) that such Flowco Common Stock Fund shall receive a transfer of and hold all
shares of Flowco Common Stock distributed in connection with the Distribution in
respect of SPX Common Stock held in the SPX Common Stock Fund under the SPX
Savings Plan; and (C) that, following the Distribution, participants in the SPX
Savings Plan (the “SPX Savings Plan Beneficiaries”) will be prohibited from
increasing their holdings in such Flowco Common Stock Fund and no new amounts
may be contributed to the Flowco Common Stock Fund, whether through employee
contributions, employer contributions or exchanges.  SPX Savings Plan
Beneficiaries may elect to liquidate their holdings in such Flowco Common Stock
Fund under the SPX Savings Plan and invest those monies in any other investment
fund offered under the SPX Savings Plan.

 

28

--------------------------------------------------------------------------------


 

(ii)                                  Common Stock Funds in the Flowco Savings
Plan.  The Flowco Savings Plan will provide, effective as of or by the Effective
Time, for the establishment of a Flowco Common Stock Fund and SPX Common Stock
Fund.  Without limiting the generality of the provisions of Section 6.01(c), to
the extent the transfer in Section 6.01(c) occurs after the Flowco Common Stock
Fund under the SPX Savings Plan receives the shares of Flowco Common Stock
distributed in connection with the Distribution, (A) shares of Flowco Common
Stock held in the Flowco Common Stock Fund under the SPX Savings Plan on behalf
of Flowco Savings Plan Beneficiaries shall be transferred in kind to the Flowco
Common Stock Fund under the Flowco Saving Plan and (B) shares of SPX Common
Stock held in the SPX Common Stock Fund under the SPX Savings Plan on behalf of
Flowco Savings Plan Beneficiaries shall be transferred in kind to the SPX Common
Stock Fund under the Flowco Saving Plan, in each case pursuant to
Section 6.01(c).  To the extent the transfer in Section 6.01(c) occurs before
the Flowco Common Stock Fund under the SPX Savings Plan receives the shares of
Flowco Common Stock distributed in connection with the Distribution, the Flowco
Common Stock Fund shall receive a transfer of and hold all shares of Flowco
Common Stock distributed in connection with the Distribution in respect of SPX
Common Stock held in the SPX Common Stock Fund under the Flowco Savings Plan. 
Except as otherwise provided above, the Flowco Savings Plan will provide that
Flowco Savings Plan Beneficiaries will be prohibited from increasing their
holdings in the SPX Common Stock Fund under the Flowco Savings Plan and no new
amounts may be contributed to such SPX Common Stock Fund, whether through
employee contributions, employer contributions or exchanges.  Flowco Savings
Plan Beneficiaries may elect to liquidate their holdings in such SPX Common
Stock Fund under the Flowco Savings Plan and invest those monies in any other
investment fund offered under the Flowco Savings Plan.

 

(iii)                               Maintaining Common Stock Funds.  Nothing
herein shall require either the Flowco Savings Plan or the SPX Savings Plan to
maintain an SPX Common Stock Fund or a Flowco Common Stock Fund for any period
of time following the Effective Time.

 

(g)                                  Regulatory Filings.  Flowco (acting
directly or through its Affiliates) shall submit an application to the Internal
Revenue Service (“IRS”) as soon as practicable after the Effective Time (but no
later than the last day of the applicable remedial amendment period as defined
in applicable Code provisions) requesting a determination letter regarding the
qualified status of the Flowco Savings Plan under Section 401(a) of the Code and
the tax-exempt status of its related trust under Section 501(a) of the Code as
of the Distribution Date and shall make any amendments reasonably requested by
the IRS to receive such a favorable determination letter.  In connection with
the transfer of SPX Savings Plan Flowco Assets and Liabilities from the SPX
Savings Plan to the Flowco Savings Plan contemplated in this Article VI, Flowco
and SPX (each acting directly or through its Affiliates) shall cooperate in
making any and all appropriate filings required by the IRS, or required under
the Code, ERISA or any applicable regulations, and shall take all such action as
may be necessary and appropriate to cause such plan-to-plan transfer to take
place as soon as practicable after the Distribution Date; provided, however,
that Flowco (acting directly or through its Affiliates) shall be solely
responsible for complying with any requirements and applying for any IRS
determination letter with respect to the Flowco Savings Plan.

 

29

--------------------------------------------------------------------------------


 

(h)                                 Plan Fiduciaries.  For all periods,
including on and after the Distribution Date, the Parties agree that the
applicable fiduciaries of each of the SPX Savings Plan and the Flowco Savings
Plan, respectively, shall have the authority with respect to the SPX Savings
Plan and the Flowco Savings Plan, respectively, to determine the investment
alternatives, the terms and conditions with respect to those investment
alternatives and such other matters as are within the scope of their duties
under ERISA and the terms of the applicable plan documents.

 

Section 6.02                             Qualified Defined Benefit Plan.

 

(a)                                 Infrastructurco (or one or more members of
the Infrastructurco Group so designated) shall retain and be solely responsible
for all Liabilities and obligations with respect to Flowco Employees (and
Infrastructurco Employees and Former Employees) who participate in the SPX US
Pension Plan, and accordingly, there shall be no transfer of Assets or
Liabilities among Infrastructurco, Flowco, any of their respective Affiliates or
their respective plans in respect of the SPX US Pension Plan following the
Distribution Date.

 

(b)                                 As of the Distribution Date, Infrastructurco
(or any member of the Infrastructurco Group) shall retain (or assume to the
extent necessary) plan sponsorship of the Clyde Union Company Retirement Plan,
and from and after the Distribution Date, Infrastructurco (acting directly or
through its Affiliates) shall be responsible for any and all Liabilities and
other obligations with respect to such plans; provided, however, that such plan
may be merged into the SPX US Pension Plan before, on or after the Distribution
Date, and the foregoing plan sponsorship requirement shall not be applicable in
such case for the merged plan thereafter.

 

(c)                                  Effective as of the Effective Time, each
Flowco Employee who participates in the SPX US Pension Plan or the Clyde Union
Company Retirement Plan (referred collectively as the “SPX DB Plans”) shall
become 100% vested in all benefits provided under such SPX DB Plan.  As of the
Distribution Date, each Flowco Employee participating in an SPX DB Plan shall be
treated as a terminated vested participant under such SPX DB Plan.  In no event
shall any Flowco Employee accrue any additional benefits under the SPX DB Plans
following the Distribution Date.

 

(d)                                 Except as provided in Section 6.07. none of
Flowco or any member of the Flowco Group shall have any obligation to adopt,
sponsor, maintain, participate in, contribute to or otherwise become liable with
respect to any Benefit Plan that is subject to Title IV of ERISA, as a result of
the Distribution or otherwise.

 

Section 6.03                             Supplemental Retirement Savings Plan.

 

(a)                                 Prior to the Distribution Date, and subject
to Section 6.03(c), Flowco shall establish a nonqualified deferred compensation
plan that is substantially comparable to the SPX Supplemental Retirement Savings
Plan (the “Flowco Supplemental Retirement Savings Plan”) for the benefit of each
Flowco Employee who is, immediately prior to the Distribution Date, a
participant in the SPX Supplemental Retirement Savings Plan (“Flowco SRSP
Participant”).  Flowco shall be responsible for any and all Liabilities and
other obligations with respect to the Flowco Supplemental Retirement Savings
Plan.

 

30

--------------------------------------------------------------------------------


 

(b)                                 As of the Effective Time (or such earlier
time as designated by the Flowco Supplemental Retirement Savings Plan), Flowco
shall, and shall cause the Flowco Supplemental Retirement Savings Plan to,
assume all Liabilities under the SPX Supplemental Retirement Savings Plan for
the benefits of Flowco SRSP Participants and their respective beneficiaries, and
the SPX Group and the SPX Supplemental Retirement Savings Plan shall be relieved
of all Liabilities for those benefits.  SPX shall retain all Liabilities under
the SPX Supplemental Retirement Savings Plan for the benefits for applicable
Infrastructurco Employees and Former Employees and their respective
beneficiaries.  From and after the Effective Time, Flowco SRSP Participants
shall cease to be participants in the SPX Supplemental Retirement Savings Plan.

 

(c)                                  The Flowco Supplemental Retirement Savings
Plan shall contain a provision which requires that a grantor trust (the “Flowco
SRSP Rabbi Trust”) is to be funded in the event of a “change of control” (as
such term or similar term is defined under such plan) in an amount equal to the
vested account balances of participants thereunder, with such funding to occur
on or prior to such change of control.  Flowco shall establish the Flowco SRSP
Rabbi Trust on or prior to the Distribution Date or as soon as reasonably
possible after the Distribution Date.  Nothing herein shall be construed as
altering the “unfunded” status of the Flowco Supplemental Retirement Savings
Plan, and the assets of the Flowco SRSP Rabbi Trust shall be subject to the
claims of Flowco creditors.  For avoidance of doubt, neither the consummation of
the Distribution nor any transaction in connection with the Distribution shall
be deemed a change of control for purposes of the Flowco Supplemental Retirement
Savings Plan, and the Parties shall not be required to fund the Flowco SRSP
Rabbi Trust on or prior to the Distribution Date (but may choose to do so in its
discretion).

 

(d)                                 As of the Distribution Date (or such earlier
time as designated by the Flowco Supplemental Retirement Savings Plan), Flowco
(acting directly or through its Affiliates) shall take commercially reasonable
steps to cause the Flowco Supplemental Retirement Savings Plan to recognize and
maintain all SPX Supplemental Retirement Savings Plan elections with respect to
Flowco SRSP Participants, including but not limited to, deferral, investment and
payment form elections, and beneficiary designations, to the extent such
election or designation is available under the Flowco Supplemental Retirement
Savings Plan and may be continued under applicable Law.  Prior to the
Distribution Date, SPX shall provide written notice to all Flowco SRSP
Participants of the intended continuation of such elections.  Any deferrals
under the Flowco Supplemental Retirement Savings Plan with respect to Flowco
SRSP Participants will begin on the first payroll period following the
Distribution Date (or such earlier time as designated by the Flowco Supplemental
Retirement Savings Plan).

 

Section 6.04                             Supplemental Individual Account
Retirement Plan.  No Flowco Employee who participates in the SPX SIARP as of the
Distribution Date shall accrue any additional benefits under the SPX SIARP
attributable to services performed on or after the Distribution Date. 
Infrastructurco (or one or more members of the Infrastructurco Group so
designated) shall retain and be solely responsible for all Liabilities and
obligations with respect to Flowco Employees (and Infrastructurco Employees and
Former Employees) who participate in the SPX SIARP, and accordingly, there shall
be no transfer of Assets or Liabilities with respect to the SPX SIARP among SPX,
Flowco, any of their respective Affiliates or their respective plans.  The
treatment of benefits under the SPX SIARP shall comply with Section 409A of the
Code, to the extent subject thereto.

 

31

--------------------------------------------------------------------------------


 

Section 6.05                             Supplemental Retirement Plan for Top
Management.

 

(a)                                 Prior to the Distribution Date, and subject
to Section 6.05(c), Flowco shall establish a nonqualified deferred compensation
plan that is substantially comparable to the SPX TMP (the “Flowco TMP”) for the
benefit of each Flowco Employee who is, immediately prior to the Distribution
Date, a participant in the SPX TMP (“Flowco TMP Participant”).  Flowco shall be
responsible for any and all Liabilities and other obligations with respect to
the Flowco TMP.

 

(b)                                 As of the Effective Time, Flowco shall, and
shall cause the Flowco TMP to, assume all Liabilities under the SPX TMP for the
benefits of Flowco TMP Participants and their respective beneficiaries, and the
SPX Group and the SPX TMP shall be relieved of all Liabilities for those
benefits.  SPX shall retain all Liabilities under the SPX TMP for the benefits
for applicable Infrastructurco Employees and Former Employees and their
respective beneficiaries. From and after the Effective Time, Flowco TMP
Participants shall cease to be participants in the SPX TMP.

 

(c)                                  The Flowco TMP shall contain a provision
which requires that a grantor trust (the “Flowco TMP Rabbi Trust”) is to be
funded in the event of a “change of control” (as such term or similar term is
defined under such plan) in an amount equal to the vested accrued benefits of
participants thereunder, with such funding to occur on or prior to such change
of control.  Flowco shall establish the Flowco TMP Rabbi Trust on or prior to
the Distribution Date.  Nothing herein shall be construed as altering the
“unfunded” status of the Flowco TMP, and the assets of the Flowco TMP Rabbi
Trust shall be subject to the claims of Flowco creditors.  For avoidance of
doubt, neither the consummation of the Distribution nor any transaction in
connection with the Distribution shall be deemed a change of control for
purposes of the Flowco TMP, and the Parties shall not be required to fund such
Flowco TMP Rabbi Trust on or prior to the Distribution Date (but may choose to
do so in its discretion).

 

(d)                                 As of the Distribution Date, Flowco (acting
directly or through its Affiliates) shall take commercially reasonable steps to
cause the Flowco TMP to recognize and maintain all SPX TMP elections with
respect to Flowco TMP Participants, including but not limited to, payment form
elections, and beneficiary designations, to the extent such election or
designation is available under the Flowco TMP and may be continued under
applicable Law.  Prior to the Distribution Date, SPX shall provide written
notice to all Flowco TMP Participants of the intended continuation of such
elections.

 

Section 6.06                             No Distributions on Separation.  SPX
and Flowco acknowledge that neither the Distribution nor any of the other
transactions contemplated by this Agreement, the Separation Agreement or the
other Ancillary Agreements will trigger a payment or distribution of benefits
under any Nonqualified Retirement Plan for any Infrastructurco Employee, Flowco
Employee, or Former Employee and, consequently, that the payment or distribution
of any benefit to which any Infrastructurco Employee, Flowco Employee, or Former
Employee is entitled under any such Nonqualified Retirement Plan will occur upon
such individual’s “separation from service” (to the extent it has not previously
occurred) from the Infrastructurco Group or the Flowco Group, as applicable, or
at such other time as specified in the applicable Nonqualified Retirement Plan.

 

32

--------------------------------------------------------------------------------


 

Section 6.07                             IAM Fund.  Clyde Union Inc. (“Clyde”)
is a contributing employer to the IAM National Pension Fund (“IAM Fund”), a
multiemployer plan within the meaning of section 4001(a)(3) of ERISA.  On and
after the Effective Time, Clyde shall be a member of the Flowco Group.  On and
after the Effective Time, Clyde shall continue to retain the collective
bargaining agreement which provides for Clyde to be a contributing employer to
the IAM Fund, and neither Infrastructurco nor any member of the Infrastructurco
Group shall have further Liability thereunder.  Clyde shall continue after the
Effective Time to be responsible for any obligations under such collective
bargaining agreement requiring contributions to the IAM Fund, and shall be
solely responsible for any withdrawal liability (including, without limitation,
with respect to any Former Employee) arising in connection with Clyde
withdrawing from the IAM Fund, and Infrastructurco (or any member of the
Infrastructurco Group) shall have no Liability with respect thereto.

 

Article VII

 

NON-U.S. EMPLOYEES

 

Section 7.01                             General Principles.  Except as
explicitly set forth in this ARTICLE VII, Infrastructurco Employees and Flowco
Employees who are resident outside of the United States or otherwise are subject
to non-U.S. Law and their related benefits and obligations shall be treated in
the same manner as the Infrastructurco Employees and Flowco Employees who are
resident of the United States are treated.  Except as otherwise agreed to by the
Parties, (i) any non-U.S. Benefit Plan sponsored by Flowco (or any member of the
Flowco Group) immediately prior to the Effective Time shall continue to be
sponsored by such entity on and after the Distribution Date, and such entity
shall retain and be solely responsible for all Liabilities and obligations with
respect to such non-U.S. Benefit Plan, and (ii) any non-U.S. Benefit Plan
sponsored by Infrastructurco (or any member of the Infrastructurco Group)
immediately prior to the Effective Time shall continue to be sponsored by such
entity on and after the Distribution Date, and such entity shall retain and be
solely responsible for all Liabilities and obligations with respect to such
non-U.S. Benefit Plan.  All actions taken with respect to non-U.S. employees in
connection with the Distribution, including with respect to SPX Equity Awards as
set forth in Section 4.09, will be accomplished in accordance with applicable
Law and custom in each of the applicable jurisdictions.

 

Section 7.02                             UK Pension Plans.

 

(a)                                 Infrastructurco (or one or more members of
the Infrastructurco Group so designated) shall retain and be solely responsible
for all Liabilities and obligations with respect to Flowco Employees (and
Infrastructurco Employees and Former Employees) who have participated in the SPX
UK Pension Plan insofar as such Liabilities and obligations arise as a result of
their participation in that plan, and accordingly, there shall be no transfer of
Assets or Liabilities with respect to the SPX UK Pension Plan between SPX,
Flowco, any of their respective Affiliates or their respective plans.

 

(b)                                 As of the Distribution Date, Infrastructurco
(or any member of the Infrastructurco Group) shall, subject to the consent of
the trustee of the Dezurik International fund of Stanplan F (which consent
Infrastructurco (and/or the relevant member of the Infrastructurco Group) shall

 

33

--------------------------------------------------------------------------------


 

use all reasonable endeavours to obtain), retain (or assume to the extent
necessary) plan sponsorship of that plan, and from and after the Distribution
Date, Infrastructurco (acting directly or through its Affiliates) shall be
responsible for any and all Liabilities and other obligations (including, for
the avoidance of doubt, any Liabilities and obligations arising as a result of a
period prior to the Distribution Date) with respect to such plan.  To the extent
that Infrastructurco (or any member of the Infrastructurco Group) is unable to
assume plan sponsorship of such plan by the Distribution Date, the Parties agree
that (i) they shall reasonably cooperate with each other to transfer the plan
sponsorship of the plan to Infrastructurco (or any member of the Infrastructurco
Group) as soon as reasonably possible after the Distribution Date,
(ii) Infrastructurco shall indemnify Flowco for all Liabilities that Flowco is
required to incur after the Distribution Date in relation to the plan, and
(iii) Infrastructurco shall reimburse Flowco for all reasonable costs incurred
by Flowco after the Distribution Date as a result of its sponsorship of the plan
(including, for the avoidance of doubt, all reasonable costs incurred in
relation to the transfer of the plan sponsorship).

 

Section 7.03                             Canadian Pension Plans.  Effective as
of a date on or before the Distribution Date, SPX shall cause SPX Canada Co., as
sponsor and administrator of the (i) Hourly Employee Pension Plan of the Serco
Corporation, SPX Canada, (ii) the Retirement Plan for Salaried Employees of SPX
Canada, and (iii) Pension Plan for Hourly Employees of SPX Valves & Controls, A
Division of SPX Canada Inc. (collectively the “Canadian Pension Plans”), to
assign all of its rights, duties, obligations and Liabilities under and in
relation to the Canadian Pension Plans to an entity that is a member of the
Infrastructurco Group and to amend the Canadian Pension Plans as necessary to
give effect to this Section 7.03.

 

Section 7.04                             Certain Canadian Employees.  For the
Infrastructurco Employees and Former Employees identified on Schedule 7.04 (the
“Canadian Transferees”), Infrastructurco (or a member of the Infrastructurco
Group) shall establish and adopt Benefit Plans that will provide benefits to
each eligible Canadian Transferee (and their eligible spouses and dependents, as
the case may be) who is, as of the Distribution Date, a participant in any of
the Benefit Plans identified on Schedule 7.04 under terms and conditions that
are comparable to such Benefit Plans.  For any such Benefit Plan that is a
defined contribution pension plan, the Parties agree to use reasonable efforts
to transfer the accounts (whether by asset transfer, plan spinoff, or such other
mechanic agreed to by the Parties) of each Canadian Transferee from such Benefit
Plan to the analogous Benefit Plan established by Infrastructurco (or a member
of the Infrastructurco Group).

 

Article VIII

 

ANNUAL INCENTIVE PLANS

 

Section 8.01                             Annual Incentive Plans.

 

(a)                                 Not later than the Distribution Date, Flowco
shall, or shall cause another member of the Flowco Group to, take commercially
reasonable steps to adopt a plan (or plans) that will provide annual bonus or
short-term cash incentive opportunities for Flowco Employees that are
substantially similar to the opportunities provided to such Flowco Employees
immediately prior to the Distribution Date (the “Flowco Annual Bonus Plan”),
subject to Flowco’s right to amend

 

34

--------------------------------------------------------------------------------


 

or terminate such plan after the Distribution Date in accordance with the terms
thereof.  The Flowco Annual Bonus Plan shall be approved prior to the
Distribution Date by SPX to the extent determined necessary by SPX under Code
Section 162(m).  Flowco Employees shall participate in such Flowco Annual Bonus
Plan (provided the eligibility requirements therein are met) immediately
following the Distribution Date; provided, however, that for the 2015
performance period, in determining whether the performance goals under the
Flowco Annual Bonus Plan have been achieved, Flowco may take into account the
financial and operational performance of the Flowco Business (or applicable
portion thereof) prior to the Distribution Date, and service with SPX shall be
credited for the purposes of determining whether such Flowco Employee had been a
participant in the Flowco Annual Bonus Plan during such performance period.  For
avoidance of doubt, with respect to the 2015 performance period, Flowco
Employees shall not be eligible for any payment from any SPX annual bonus plan
or short-term incentive compensation plan, including the SPX 2015 Bonus Plan, on
or after the Distribution Date.

 

(b)                                 For the avoidance of doubt, (i) the
Infrastructurco Group shall be solely responsible for funding, paying, and
discharging all obligations relating to any annual cash incentive awards that
any Infrastructurco Employee or Former Employee is eligible to receive under any
Infrastructurco Group annual bonus plans and other short-term incentive
compensation plans, including the SPX 2015 Bonus Plan, with respect to payments
made beginning at or after the Distribution Date, and no member of the Flowco
Group shall have any obligations with respect thereto, and (ii) the Flowco Group
shall be solely responsible for funding, paying, and discharging all obligations
relating to any annual cash incentive awards that any Flowco Employee is
eligible to receive under any Flowco Group annual bonus and other short-term
incentive compensation plans, including the Flowco Annual Bonus Plan, with
respect to payments made beginning at or after the Distribution Date, and no
member of the Infrastructurco Group shall have any obligations with respect
thereto.

 

Article IX

 

COMPENSATION MATTERS AND GENERAL BENEFIT AND
EMPLOYEE MATTERS

 

Section 9.01                             Restrictive Covenants in Employment and
Other Agreements.  To the fullest extent permitted by the agreements described
in this Section 9.01 and applicable Law, SPX shall assign, or cause an
applicable member of the Infrastructurco Group to assign (including through
notification to employees, as applicable) to Flowco or a member of the Flowco
Group designated by Flowco all agreements containing restrictive covenants
(including confidentiality, non-competition and non-solicitation provisions)
between a member of the Infrastructurco Group and a Flowco Employee, with such
assignment to be effective as of the Effective Time.  To the extent that
assignment of such agreements is not permitted, effective as of the Effective
Time, each member of the Flowco Group shall be considered to be a successor to
each member of the Infrastructurco Group for purposes of such agreements, with
all rights, obligations and benefits under such agreements as if each were a
signatory.  To the extent necessary, Infrastructurco shall, at Flowco’s request
and expense, enforce or seek to enforce such restrictive covenants on behalf of
members of the Flowco Group; provided, however, that in no

 

35

--------------------------------------------------------------------------------


 

event shall Infrastructurco be permitted to enforce such restrictive covenant
agreements against Flowco Employees for action taken in their capacity as
employees of a member of the Flowco Group.  To the extent necessary, Flowco
shall, at Infrastructurco’s request and expense, enforce or seek to enforce such
restrictive covenants on behalf of members of the Infrastructurco Group;
provided, however, that in no event shall Flowco be permitted to enforce such
restrictive covenant agreements against Infrastructurco Employees for action
taken in their capacity as employees of a member of the Infrastructurco Group.

 

Section 9.02                             Termination of Participation.  Except
as otherwise provided under this Agreement, effective as of the Effective Time
(or at such earlier date as provided under an SPX Benefit Plan), Flowco
Employees shall cease participation in each SPX Benefit Plan and shall no longer
be eligible to participate in any SPX Benefit Plan.

 

Section 9.03                             Leaves of Absence.  Flowco will
continue to apply the appropriate leave of absence policies applicable to
inactive Flowco Employees who are on an approved leave of absence as of the
Distribution Date.  Leaves of absence taken by Flowco Employees prior to the
Distribution Date shall be deemed to have been taken as employees of a member of
the Flowco Group.  Nothing in this Section 9.03 shall be construed as limiting
the applicability of Section 5.01(d).

 

Section 9.04                             Workers’ Compensation for Flowco
Employees.  All workers’ compensation Liabilities relating to, arising out of,
or resulting from any claim by a Flowco Employee that results from an accident,
incident or event occurring, or from an occupational disease which becomes
manifest, prior to the Distribution Date shall be retained by Flowco (or a
member of the Flowco Group).  Effective as of the Effective Time, Flowco, acting
through the member of the Flowco Group employing each Flowco Employee, will be
responsible for obtaining workers’ compensation insurance, including providing
all collateral required by the insurance carriers and providing all notices to
Flowco Employees required by applicable workers’ compensation Laws.

 

Section 9.05                             Unemployment Compensation.  Effective
as of the Effective Time, the member of the Flowco Group employing each Flowco
Employee shall have (and, to the extent it has not previously had such
obligations, such member of the Flowco Group shall assume) the obligations for
all claims and Liabilities relating to unemployment compensation benefits for
all Flowco Employees.  Effective as of the Effective Time, the member of the
Infrastructurco Group employing each Infrastructurco Employee shall have (and,
to the extent it has not previously had such obligations, such member of the
Infrastructurco Group shall assume) the obligations for all claims and
Liabilities relating to unemployment compensation benefits for all
Infrastructurco Employees.  Infrastructurco shall have (and, to the extent it
has not previously had such obligations, such member of the Infrastructurco
Group shall assume) the obligations for all claims and Liabilities relating to
unemployment compensation benefits for all Former Employees.

 

Section 9.06                             Preservation of Rights to Amend.  The
rights of SPX or Flowco to amend or terminate any plan, program, or policy
referred to herein shall not be limited in any way by this Agreement.

 

36

--------------------------------------------------------------------------------


 

Section 9.07                             Confidentiality.  Each Party agrees
that any information conveyed or otherwise received by or on behalf of a Party
in conjunction herewith is confidential and is subject to the terms of the
confidentiality provisions set forth in the Separation Agreement.

 

Section 9.08                             Administrative Complaints/Litigation. 
To the extent that any legal action relates to a putative or certified class of
plaintiffs, which includes both Infrastructurco Employees (or Former Employees)
and Flowco Employees and such action involves employment or Benefit Plan related
claims, reasonable costs and expenses incurred by the Parties in responding to
such legal action shall be allocated among the Parties equitably in proportion
to a reasonable assessment of the relative proportion of Infrastructurco
Employees (or Former Employees) and Flowco Employees included in or represented
by the putative or certified plaintiff class.  The procedures contained in the
indemnification and related litigation cooperation provisions of the Separation
Agreement shall apply with respect to each Party’s indemnification obligations
under this Section 9.08.

 

Section 9.09                             Reimbursement and Indemnification.  To
the extent provided for under this Agreement, each Party agrees to reimburse the
other Party, within thirty (30) days of receipt from the other Party of
reasonable verification, for all costs and expenses which the other Party may
incur on its behalf as a result of any of the respective Welfare Plans and other
Benefit Plans.  All Liabilities retained, assumed, or indemnified against by
Flowco pursuant to this Agreement, and all Liabilities retained, assumed, or
indemnified against by Infrastructurco pursuant to this Agreement, shall in each
case be subject to the indemnification provisions of the Separation Agreement. 
Notwithstanding anything to the contrary, (i) no provision of this Agreement
shall require any member of the Flowco Group to pay or reimburse to any member
of the Infrastructurco Group any benefit related cost item that a member of the
Flowco Group has paid or reimbursed to any member of the Infrastructurco Group
prior to the Effective Time; and (ii) no provision of this Agreement shall
require any member of the Infrastructurco Group to pay or reimburse to any
member of the Flowco Group any benefit related cost item that a member of the
Infrastructurco Group has paid or reimbursed to any member of the Flowco Group
prior to the Effective Time.

 

Section 9.10                             Fiduciary Matters.  Each Party
acknowledges that actions required to be taken pursuant to this Agreement may be
subject to fiduciary duties or standards of conduct under ERISA or other
applicable Law, and no Party shall be deemed to be in violation of this
Agreement if it fails to comply with any provisions hereof based upon its good
faith determination (as supported by advice from counsel experienced in such
matters) that to do so would violate any such fiduciary duty or standard.  Each
Party shall be responsible for taking such actions as are deemed necessary and
appropriate to comply with its own fiduciary responsibilities and shall fully
release and indemnify the other Party for any Liabilities caused by the failure
to satisfy any such responsibility.

 

Section 9.11                             Subsequent Transfers of Employment.  To
the extent that the employment of any individuals transfers between any member
of the Infrastructurco Group and any member of the Flowco Group during the six
(6) month period following the Distribution Date, the Parties shall use their
reasonable efforts to effect the provisions of this Agreement with respect to
the compensation and benefits of such individuals following such transfer, it
being understood that (a) it may not be possible to replicate the effect of such
provisions under such circumstance, and

 

37

--------------------------------------------------------------------------------


 

(b) neither Infrastructurco nor Flowco shall be bound by the provisions of this
Section 9.11 to assume any Liabilities or transfer any Assets or to vest any
current equity awards of such individual or to issue any replacement or new
equity awards to such individual.  Notwithstanding the foregoing, for
compensation that is subject to the provisions of Section 409A of the Code, or
for SPX Equity Awards or Flowco Equity Awards, any such subsequent transfer
shall be a “separation from service” from the applicable employer for purposes
of such compensation and awards, and the consequences of such separation from
service shall be determined in accordance with the terms of the applicable plan
or agreement.

 

Section 9.12                             Section 409A.  SPX and Flowco shall
cooperate in good faith so that the transactions contemplated by this Agreement
and the Separation Agreement will not result in adverse tax consequences under
Section 409A of the Code to any Flowco Employee, Flowco Non-Employee Director,
SPX Non-Employee Director, Former Employee, Infrastructurco Employee, or
Infrastructurco Non-Employee Director, in respect of their respective benefits
under any Benefit Plan.  Without limiting the generality of the foregoing,
Flowco (acting directly or through its Affiliates) shall use reasonable efforts
to provide timely notice to Infrastructurco of any “separation from service”
from Flowco of a Flowco Employee who is a participant in the SPX SIARP.  The
list of Flowco Employees who participate in the SIARP is identified in Schedule
9.12.

 

Article X

 

MISCELLANEOUS

 

Section 10.01                      Limitation of Liability.  IN NO EVENT SHALL
ANY MEMBER OF THE INFRASTRUCTURCO GROUP OR THE FLOWCO GROUP BE LIABLE TO ANY
MEMBER OF THE FLOWCO GROUP OR THE INFRASTRUCTURCO GROUP, RESPECTIVELY, FOR ANY
SPECIAL, CONSEQUENTIAL, INDIRECT, INCIDENTAL OR PUNITIVE DAMAGES OR LOST
PROFITS, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY (INCLUDING NEGLIGENCE)
ARISING IN ANY WAY OUT OF THIS AGREEMENT OR ANY ANCILLARY AGREEMENT, WHETHER OR
NOT SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES; PROVIDED,
HOWEVER, THAT THE FOREGOING LIMITATIONS SHALL NOT LIMIT EACH PARTY’S
INDEMNIFICATION OBLIGATIONS FOR LIABILITIES TO THIRD PARTIES AS SET FORTH IN
ARTICLE VI OF THE SEPARATION AGREEMENT.

 

Section 10.02                      Notices.  All notices, requests, claims,
demands and other communications under this Agreement shall be in writing and
shall be given or made (and shall be deemed to have been duly given or made upon
receipt unless the day of receipt is not a Business Day, in which case it shall
be deemed to have been duly given or made on the next Business Day) by delivery
in person, by overnight courier service, by facsimile with receipt confirmed
(followed by delivery of an original via overnight courier service) or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective Parties at the following addresses (or at such other address for a
Party as shall be specified in a notice given in accordance with this
Section 10.02):

 

(a)                                 if to SPX or Infrastructurco:

 

38

--------------------------------------------------------------------------------


 

13320-A Ballantyne Corporate Place

Charlotte, NC  28277

USA

Attention:  General Counsel

 

(b)                                 if to Flowco:

13320 Ballantyne Corporate Place

Charlotte, NC  28277

USA

Attention:  General Counsel

 

Section 10.03                      Public Announcements.  Following the
Effective Time, neither Party to this Agreement shall make, or cause to be made,
any press release or public announcement in respect of this Agreement or the
Separation Agreement or the transactions contemplated by this Agreement or the
Separation Agreement without the prior written consent of the other Party unless
otherwise required by Law or applicable stock exchange regulation, and the
Parties to this Agreement shall cooperate as to the timing and contents of any
such press release or public announcement.

 

Section 10.04                      Severability.  In the event any one or more
of the provisions contained in this Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby, and the Parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions,
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

Section 10.05                      Entire Agreement.  This Agreement and the
Ancillary Agreements constitute the entire understanding of the Parties with
respect to the subject matter hereof and thereof and supersede all prior
agreements, understandings and negotiations, both written and oral, between the
Parties with respect to the subject matter hereof and thereof.  Irrespective of
anything else contained herein, the Parties do not intend for this Agreement to
constitute the establishment or adoption of, or amendment to, any Benefit Plan,
and no person participating in any such Benefit Plan shall have any claim or
cause of action, under ERISA or otherwise, in respect of any provision of this
Agreement as it relates to any such Benefit Plan or otherwise.

 

Section 10.06                      Amendments; No Waivers.

 

(a)                                 From and after the Distribution, any
provision of this Agreement may be amended or waived if, and only if, such
amendment or waiver is in writing and signed, in the case of an amendment, by
the Parties, or in the case of a waiver, by the Party against whom the waiver is
to be effective.

 

(b)                                 No failure or delay by any Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or

 

39

--------------------------------------------------------------------------------


 

privilege.  The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by Law.

 

Section 10.07                      Assignment.  Neither this Agreement nor any
of the rights, interests or obligations under this Agreement shall be assigned,
in whole or in part, by operation of law or otherwise by either Party without
the prior written consent of the other Party.  Any purported assignment without
such consent shall be void.  Subject to the preceding sentences, this Agreement
will be binding upon, inure to the benefit of, and be enforceable by, the
Parties and their respective successors and assigns.  Notwithstanding the
foregoing, either Party may assign this Agreement without consent in connection
with (a) a merger transaction in which such Party is not the surviving entity
and the surviving entity acquires or assumes all or substantially all of such
Party’s Assets, or (b) the sale of all or substantially all of such Party’s
Assets; provided, however, that the assignee expressly assumes in writing all of
the obligations of the assigning Party under this Agreement, and the assigning
Party provides written notice and evidence of such assignment and assumption to
the non-assigning Party.  No assignment permitted by this Section 10.07 shall
release the assigning Party from liability for the full performance of its
obligations under this Agreement.

 

Section 10.08                      Parties in Interest.  This Agreement shall be
binding upon and inure solely to the benefit of the Parties hereto and their
respective successors and permitted assigns, and nothing herein, express or
implied, is intended to or shall confer upon any other Person any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

 

Section 10.09                      Currency.  Unless otherwise specified in this
Agreement, all references to currency, monetary values and dollars set forth
herein means United States dollars, and all payments hereunder shall be made in
United States dollars unless otherwise mutually agreed upon by the Parties.

 

Section 10.10                      Tax Matters.  Notwithstanding anything in
this Agreement to the contrary, except for those tax matters specifically
addressed herein, the Tax Matters Agreement will be the exclusive agreement
among the Parties with respect to all Tax matters, including indemnification in
respect of Tax matters.

 

Section 10.11                      Governing Law.  This Agreement shall be
governed by and construed in accordance with the internal Laws, and not the Laws
governing conflicts of Laws, of the State of Delaware.

 

Section 10.12                      Consent to Jurisdiction.  Subject to the
provisions of ARTICLE VIII of the Separation Agreement, each of the Parties
irrevocably submits to exclusive jurisdiction of (i) the Court of Chancery of
the State of Delaware (unless the Court of Chancery of the State of Delaware
declines to accept jurisdiction over a particular matter, in which case, any
state or federal court within the State of Delaware) and (ii) so long as both
Parties are headquartered in North Carolina, any state or federal court within
the State of North Carolina, for the purposes of any suit, action or other
proceeding to compel arbitration, for provisional relief in aid of arbitration
in accordance with ARTICLE VIII of the Separation Agreement, for provisional
relief to prevent irreparable harm, or for the enforcement of any award issued
thereunder.  Each of the Parties further agrees

 

40

--------------------------------------------------------------------------------


 

that service of any process, summons, notice or document by United States
registered mail to such Party’s respective address set forth in Section 10.02
shall be effective service of process for any action, suit or proceeding in the
Delaware or North Carolina courts with respect to any matters to which it has
submitted to jurisdiction in this Section 10.12.  Each of the Parties
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of this Agreement or the transactions
contemplated hereby in the Delaware courts or, so long as both Parties are
headquartered in North Carolina, the North Carolina courts, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim that any
such action, suit or proceeding brought in any Delaware court or, so long as
both Parties are headquartered in North Carolina, any North Carolina court has
been brought in an inconvenient forum.

 

Section 10.13                      Dispute Resolution.  The procedures for
negotiating and binding arbitration set forth in ARTICLE VIII of the Separation
Agreement shall apply to any controversy, dispute or claim arising out of, in
connection with, or in relation to the interpretation, performance,
nonperformance, validity, termination or breach of, this Agreement or otherwise
related to the transactions contemplated hereby (including all actions taken in
furtherance of the transactions contemplated hereby on or prior to the date
hereof), or the construction, interpretation, enforceability, or validity
hereof.

 

Section 10.14                      Specific Performance.  The Parties agree that
irreparable damage would occur in the event that the provisions of this
Agreement were not performed in accordance with their specific terms. 
Accordingly, it is hereby agreed that the Parties shall be entitled to (i) an
injunction or injunctions to enforce specifically the terms and provisions
hereof in any arbitration in accordance with ARTICLE VIII of the Separation
Agreement, (ii) provisional or temporary injunctive relief in accordance
therewith in any Delaware Court, and (iii) enforcement of any such award of an
arbitral tribunal or a Delaware Court in any court of the United States, or any
other any court or tribunal sitting in any state of the United States or in any
foreign country that has jurisdiction, this being in addition to any other
remedy or relief to which they may be entitled.

 

Section 10.15                      No Circumvention.  The Parties agree not to
directly or indirectly take any actions, act in concert with any Person who
takes an action, or cause or allow any member of any such Party’s Group to take
any actions (including the failure to take a reasonable action) such that the
resulting effect is to materially undermine the effectiveness of any of the
provisions of this Agreement.

 

Section 10.16                      Settlor Prerogatives Regarding Plan
Dispositions.  Notwithstanding anything in this Agreement to the contrary,
nothing in this Agreement shall be construed to require Flowco to maintain a
Flowco Benefit Plan for a specific period of time, or into perpetuity, and
further, nothing herein shall be construed to inhibit or otherwise interfere
with Flowco’s ability to terminate a Flowco Benefit Plan, so long as the
termination of a Flowco Benefit Plan intended to be qualified under
Section 401(a) of the Code does not jeopardize the tax qualified status of the
Flowco Benefit Plan.

 

41

--------------------------------------------------------------------------------


 

Section 10.17                      Effect if Distribution Does Not Occur. 
Notwithstanding anything in this Agreement to the contrary, if the Separation
Agreement or Transition Services Agreement is terminated prior to the
Distribution Date, this Agreement shall be of no further force and effect.

 

Section 10.18                      No Third Party Beneficiaries.  Except as
specifically provided in any Ancillary Agreement, this Agreement is solely for
the benefit of the Parties and should not be deemed to confer upon third parties
any remedy, claim, liability, reimbursement, cause of action or other right in
excess of those existing without reference to this Agreement.

 

Section 10.19                      Waiver of Jury Trial.  EACH OF THE PARTIES
HERETO HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  EACH OF THE PARTIES HERETO HEREBY
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, AS APPLICABLE, BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.19.

 

Section 10.20                      Survival of Covenants.  Except as expressly
set forth in this Agreement or any Ancillary Agreement, the covenants and
agreements contained in this Agreement and each Ancillary Agreement, and
Liability for the breach of any obligations contained herein or therein, shall
survive the Separation and shall remain in full force and effect.

 

Section 10.21                      Counterparts.  This Agreement may be executed
and delivered (including by facsimile transmission or portable document format
(.pdf)) in counterparts, and by the different Parties hereto in separate
counterparts, each of which when executed shall be deemed to be an original, but
all of which taken together shall constitute one and the same agreement.

 

Section 10.22                      Authorization.  Each of the Parties hereby
represents and warrants that it has the power and authority to execute, deliver
and perform this Agreement, that this Agreement has been duly authorized by all
necessary corporate action on the part of such Party, that this Agreement
constitutes a legal, valid and binding obligation of each such Party enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar Laws affecting
creditors’ rights generally and general equity principles.

 

[Remainder of page intentionally left blank]

 

42

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

 

 

SPX CORPORATION

 

 

 

 

 

 

 

By

/s/ Stephen A. Tsoris

 

 

Name: Stephen A. Tsoris

 

 

Title: V. P., Secretary & General Counsel

 

 

 

 

 

SPX FLOW, INC.

 

 

 

 

 

 

 

By

/s/ Stephen A. Tsoris

 

 

Name: Stephen A. Tsoris

 

 

Title: Vice President and Secretary

 

43

--------------------------------------------------------------------------------